Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 1 of 81




                    Exhibit 58
     Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 2 of 81




                      UNITED'STATES'DISTRICT'COURT'
                     SOUTHERN'DISTRICT'OF'NEW'YORK!
  !
  !
STATE!OF!NEW!YORK,!et!al.,!             !
!                                       !
!                     Plaintiffs,!      20ACVA5770!(JMF)!
!                                       !
!           v.!                         !
!                                       !
DONALD!J.!TRUMP,!in#his#official#
capacity#as#President#of#the#United#
States,!et!al.,!
!
!                     Defendants.!
!
  !
NEW!YORK!IMMIGRATION!                   !
COALITION,!et!al.,!                     !
!                                       !
!                     Plaintiffs,!      20ACVA5781!(JMF)!
!                                       !
!           v.!                         !
!                                       !
DONALD!J.!TRUMP,!in#his#official#
capacity#as#President#of#the#United#
States,!et!al.,!
!
!                     Defendants.!
!
  !
  !
                 EXPERT DECLARATION OF DR. CHRISTOPHER WARSHAW
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 3 of 81




I. Introduction

1. My name is Christopher Warshaw. I have been an Assistant Professor of Political Science at

   George Washington University since August 2017. I was recently awarded tenure, and will

   become a tenured Associate Professor on September 1, 2020. Prior to working at George

   Washington University, I was an Associate Professor at the Massachusetts Institute of

   Technology from July 2016 - July 2017, and an Assistant Professor at MIT from July 2012 -

   July 2016.

2. I have been asked by counsel representing the plaintiffs in New York Immigration Coalition

   v. Trump and State of New York v. Trump to analyze relevant data and provide my expert

   opinions.

3. More specifically, I have been asked:

   •   To forecast the populations of every state in the United States in 2020.

   •   To estimate the proportion of the population in every state in the United States likely to

       be excluded if undocumented immigrants are not included in the Census enumeration

       used for apportionment.

   •   To analyze the likely effects of the exclusion of undocumented immigrants on the

       apportionment of representatives across states for the U.S House of Representatives.

4. My opinions are based on the knowledge I have amassed over my education, training and

   experience, including a detailed review of the relevant academic literature. They also follow

   from a statistical analysis that I describe in detail below.




                                                  2
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 4 of 81




A. Qualifications and Publications

5. My Ph.D. is in Political Science, from Stanford University, where my graduate training

   included courses in political science and statistics. I also have a J.D. from Stanford Law

   School. My academic research and teaching focuses on public opinion based on surveys and

   Census data, as well as the study of representation, elections, and polarization in American

   Politics. I have also taught courses on statistical analysis.

6. My curriculum vitae is attached to this Declaration at Appendix C. All publications that I

   have authored and published appear in my curriculum vitae. I have published 30 academic

   articles and book chapters. My work is published or forthcoming in peer-reviewed journals

   such as: the American Political Science Review, the American Journal of Political Science,

   the Journal of Politics, Political Analysis, Political Science Research and Methods, the

   British Journal of Political Science, Political Behavior, the Annual Review of Political

   Science, the Election Law Journal, Nature Energy, Public Choice, and edited volumes from

   Cambridge University Press and Oxford University Press. My non-academic writing has

   been published in the New York Times and the Washington Post.

7. Most relevantly, I provided an expert report and declaration in New York Immigration

   Coalition et al v. United States Department of Commerce, No. 18-CV-2921-JMF (S.D. NY).

   In that report, I assessed the consequences of an undercount caused by a potential citizenship

   question on the U.S. Census. Specifically, I examined the effects of a net differential

   undercount of people who live in immigrant households on congressional apportionment. I

   found that the inclusion of a citizenship question on the Census would likely have led to

   substantial effects on the population counts of each state, and the apportionment of




                                                  3
             Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 5 of 81




      representatives across states for the U.S House of Representatives. In that case, the court

      found my analysis and findings “credible and persuasive.”

8. I have also previously provided expert reports in League of Women Voters of Pennsylvania v.

      Commonwealth of Pennsylvania, No. 159 MM 2017 (PA 2018); League of Women Voters of

      Michigan v. Johnson, No. 2:17-cv-14148 (E.D. 2019); and PRI et al v. Smith et al., No. 18-

      cv-357 (S.D. Ohio 2018).

9. The opinions in this declaration are my own, and do not represent the views of George

      Washington University.

B. Research Design

10. President Trump recently issued a presidential memorandum charging the Secretary of

      Commerce to “exclude from the apportionment base aliens who are not in a lawful

      immigration status under the Immigration and Nationality Act.”1 In order to assess the

      consequences of excluding undocumented immigrants from the count of people in the United

      States used for apportionment, I conduct the following steps:

             A. I estimate the baseline population of each state in 2020 based on the Census Bureau’s

                    annual estimates of the population of each state from the past three decades.2 The

                    populations used for apportionment also include overseas federal employees and their

                    dependents. Then, based on data from the U.S. Military and the Census Bureau, I




!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
1
  See https://www.whitehouse.gov/presidential-actions/memorandum-excluding-illegal- aliens-
apportionment-base-following-2020-census/.
2
  For the state populations from 2010-2019, I used the file ‘nst-est2019-01.xlsx’ which I obtained from
https://www.census.gov/newsroom/press-kits/2019/national-state-estimates.html. For the populations
from 2000-2009, I used the file ‘st-est00int-01.xls’ from https://www.census.gov/data/ tables/time-
series/demo/popest/intercensal-2000-2010-state.html. For the population counts from 1990-1999, I used
the data available at https://www.census.gov/data/tables/time-series/ demo/popest/intercensal-1990-2000-
state-and-county-totals.html.


                                                           4
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 6 of 81




           estimate the number of overseas federal employees and dependents that would be

           added to the population of each state for apportionment.

       B. I use data from the Pew Research Center to estimate the number of undocumented

           immigrants in each state in 2020. These are the most widely used data in the

           academic literature on the undocumented immigrant population. However, I reach

           very similar conclusions using a variety of alternative sources of data on the number

           of undocumented immigrants in each state.

       C. Based on all of these data, I estimate the proportion of each state’s population that

           would be excluded from the enumeration used for apportionment due to the

           presidential memorandum. I then use the official apportionment table published by

           the U.S. Census Bureau to estimate the number of congressional seats that states

           would gain or lose. Finally, I report the uncertainty in all of my analyses.

       D. I evaluate the robustness of my findings to a variety of alternative data sources and

           modeling strategies. I also compare my findings to four other independent reports

           from different research groups. My findings are robust to alternative modeling

           assumptions and are similar to these other groups’ findings.

C. Summary of Findings

11. Based on my analysis, I have reached the following conclusions:

   •   The exclusion of undocumented immigrants from the apportionment base (i.e., the

       population enumeration used for apportionment) is likely to have substantial effects on

       the population counts of each state, and the apportionment of representatives across states

       for the U.S House of Representatives.




                                                 5
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 7 of 81




   •   It will almost certainly lead Texas to lose a seat in Congress. It is likely to lead California

       and New Jersey to lose a congressional seat. It also could lead other states, such as

       Arizona, Florida, New York, or Illinois, to lose seats. These conclusions are similar

       across multiple data sources on the prevalence of undocumented immigrants. They are

       also similar to the conclusions reached by a variety of independent analysts and

       organizations.

   •   The exclusion of undocumented immigrants from the apportionment base would affect

       political representation in Congress. For instance, it is likely to affect the distribution of

       federal funds to each state, and the general power that each state holds in Congress.

II. Projecting the State Populations in 2020

12. The first stage of my analysis is to develop baseline projections of the population of each

   state in the country in 2020. These projections are critical to determining the likely effects of

   excluding undocumented immigrants from the apportionment base. In order to develop these

   estimates, I use the Census Bureau’s official estimates of the population of each state from

   1990-2019. The Census Bureau does not provide public estimates of each geographic unit’s

   populations in future years.

13. In this section, I first discuss several possible approaches for estimating future populations. I

   show that my preferred approach performs as well or better at a similar modeling problem

   than alternative approaches. I then discuss how I incorporate uncertainty into my population

   projections. Finally, I present estimates of the 2020 populations in each state in the country.

A. Data

14. The Census Bureau’s Population Estimates Program (PEP) produces estimates of the

   population for the United States, states, counties, cities, towns, and other geographic areas.




                                                  6
             Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 8 of 81




      These aggregate estimates are based on the demographic components of population change

      (births, deaths, and migration) at each level of geography.3 My population projections are

      based on these official population estimates for each state for the period from 1990-2019.4

B. Statistical Model for Population Projections

15. There are a number of potential options for forecasting the likely population of each state in

      2020. One possible forecasting option would be to allow the forecasts to increase or decrease

      over time, where the amount of change over time (called the drift) is set to be the average

      change in the historical data (see Hyndman and Athanasopoulos 2018, 48-49). Some related

      methods in this family of forecasting approaches are:

      •      Model 1: Linear trend between 2010-2019: One approach would be to project forward

             based on the linear trend in the population estimates since the last Census (e.g., Election

             Data Services 2017). This approach assumes that each geographic unit’s population

             follows the same linear rate of change in the future that it has followed over the past

             decade. This approach has the benefit of using many years of data, but it could yield

             biased estimates if the population trends have changed over this period. I estimate linear

             trends using a simple linear regression model in the software program R.

      •      Model 2: Linear trend between 2016-2019: Another possibility is to project forward

             based on the linear trend in the population estimates over the past 4 years. This approach


!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
3
  I do not directly use the more detailed cohort-component method used by the Census for my population
projections because this information is unavailable for some geographic levels, particularly for the 2000-
2010 period. It is also unclear whether the additional complexities associated with this approach would
yield substantial gains in predictive accuracy.
4
  For the state populations from 2010-2019, I used the file ‘nst-est2019-01.xlsx’ which I obtained from
https://www.census.gov/newsroom/press-kits/2019/national-state-estimates.html. For the populations
from 2000-2009, I used the file ‘st-est00int-01.xls’ from https://www.census.gov/data/ tables/time-
series/demo/popest/intercensal-2000-2010-state.html. For the population counts from 1990-1999, I used
the data available at https://www.census.gov/data/tables/time-series/ demo/popest/intercensal-1990-2000-
state-and-county-totals.html.


                                                           7
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 9 of 81




       assumes that each geographic unit’s population follows the same linear trend in the future

       that it has followed over this shorter time period. This approach has the benefit of being

       sensitive to more recent trends, but it could be noisier than estimates based on the longer

       time series. That is, it could be overly sensitive to short-term trends. I estimate linear

       trends using a simple linear regression model in R.

   •   Model 3: Change between two most recent years (i.e., 2018 to 2019): A third possibility

       is to focus on the change between each geographic unit’s populations in the two most

       recent years and assume that future years will follow this recent trend. This approach has

       the benefit of being based on the most recent changes in populations, but it could also be

       overly sensitive to short-term idiosyncratic trends. I estimate these short-term trends

       using the software program R.

16. As Hyndman and Athanasopoulos (2018, 50) discusses: “Sometimes one of these simple

   methods will be the best forecasting method available; but in many cases, these methods will

   serve as benchmarks rather than the method of choice. That is, any forecasting methods []

   will be compared to these simple methods to ensure that the new method is better than these

   simple alternatives. If not, the new method is not worth considering.” I consider one more

   complex approach against these benchmarks:

   •   Model 4: A state space model with exponential smoothing: This approach uses an

       exponential smoothing model that weights levels and trends to an extent determined by

       the data (Hyndman et al. 2008; Hyndman and Athanasopoulos 2018). This model uses all

       of the available data, but it gives more weight to the most recent years. I estimate the

       exponential smoothing model using the ets function in the forecast package in R.




                                                  8
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 10 of 81




C. Validation of Population Projections

17. The accuracy of forecasting models can only be determined by considering how well a given

   model performs on new data that were not used when fitting the original model (Hyndman

   and Athanasopoulos 2018, 62). In order to choose the best model for this analysis, I

   evaluated each model using a benchmark that is similar to the challenge of forecasting the

   2020 populations. Specifically, I forecasted the 2019 population estimates in each state based

   on 1990-2018 population data. For each analysis I used the following evaluation metrics (see

   Hyndman and Athanasopoulos 2018, 64-65).

   •   The mean error across states (ME): This helps assess whether a given metric has a

       systematic bias in one direction or another.

   •   The root mean-squared error across states (RMSE): This helps assess the accuracy of the

       forecasts. It penalizes larger errors more than smaller errors.

   •   The mean absolute error across states (MAE): This helps assess the accuracy of the

       forecasts. It penalizes all errors equally.

   •   The mean percentage error across states (MPE): This helps assess whether a given metric

       has a systematic bias in one direction or another. It has the advantage of being unit-free

       (i.e., the interpretation is similar in small and large states).

   •   The mean absolute percentage error across states (MAPE): This metric also helps assess

       the accuracy of the forecasts. It has the advantage of being unit-free (i.e., the

       interpretation is similar in small and large states).




                                                     9
          •Case
            The mean   absolute percentageDocument
                 1:20-cv-05770-JMF           error across76-58
                                                          states (MAPE):  This metric
                                                                  Filed 08/07/20  Pagealso11
                                                                                           helps
                                                                                             of 81
            assess the accuracy of the forecasts. It has the advantage of being unit-free (i.e.,
            the interpretation is similar in small and large states).

    Table 1: Validation of State Population Projections at Predicting 2019 State Populations
                                  Model                       ME      RMSE     MAE       MPE     MAPE
                         (1):     Linear model (decade)     -20,821   71,748   32,448   -0.29%   0.57%
                         (2):     Linear model (4 years     -12,219   33,933   14,513   -0.11%   0.21%
                         (3):     Delta in last two years    -2,940   12,129    6,073   -0.02%   0.09%
                         (4):     State space model          -4,034   12,623   6,766    -0.04%   0.13%


           Table 1 shows the results. Overall, the state space model (4) and delta model (3)
18.perform
    Table 1the
            shows
               bestthe  results.
                    in this      Overall,
                            validation    the state
                                       exercise.    space
                                                 These    modelhave
                                                        models  (4) much
                                                                    and delta modelthan
                                                                         less error  (3) perform
                                                                                         the     the
    other models across all the metrics. Other studies have shown that state space models
     best in this validation exercise. These models have much less error than the other models
    generally outperform other modeling approaches due to its flexibility (Hyndman et al.
    2008; Hyndman
     across            and Athanasopoulos
             all the metrics. Other studies2018).    It also provides
                                              have shown     that statemeasures  of uncertainty.
                                                                        space models   generallyAs
                                                                                                 outperform
    a result, I use this approach in my main analysis. I also show below, however, that I reach
     other
    very    modeling
         similar        approaches
                  findings using thedue  to model
                                     delta  its flexibility
                                                   (3) (see (Hyndman
                                                             Additional et al. 2008;
                                                                         Scenario     Hyndman and
                                                                                   #5).

      Athanasopoulos 2018). It also provides measures
                                              6       of uncertainty. As a result, I use this

      approach in my main analysis. I also show below, however, that I reach very similar findings

      using the delta model (3) (see Additional Scenario #6).

D. Baseline estimates of 2020 populations

19. The next stage is to use the official Census population estimates to project each geographic

      unit’s population in 2020. Table 2 shows the results.5 Note that all of the analysis of

      apportionment that follow fully incorporate the uncertainties in these projections.




!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
5
 The projections shown here do not include the overseas military population, federal employees, and
dependents. However, the apportionment projections in Table 6 do include these groups.


                                                                      10
          Caseis1:20-cv-05770-JMF
The next stage                          Document
                 to use the official Census        76-58
                                            population      Filed to
                                                       estimates   08/07/20   Page
                                                                     project each   12 of 81
                                                                                  geographic
unit’s population in 2020. Table 2 shows the results.5 Note that all of the analysis of
apportionment that follow fully incorporate the uncertainties in these projections.

                               Table 2: State population projections
             State                  2010 Population   2019 Population   2020 Population Projection
             Alabama                4,779,736         4,903,185         4,918,700
             Alaska                 710,231           731,545           728,000
             Arizona                6,392,017         7,278,717         7,399,400
             Arkansas               2,915,918         3,017,804         3,025,900
             California             37,253,956        39,512,223        39,724,500
             Colorado               5,029,196         5,758,736         5,833,000
             Connecticut            3,574,097         3,565,287         3,565,300
             Delaware               897,934           973,764           982,000
             District of Columbia   601,723           705,749           710,000
             Florida                18,801,310        21,477,737        21,706,500
             Georgia                9,687,653         10,617,423        10,723,200
             Hawaii                 1,360,301         1,415,872         1,411,500
             Idaho                  1,567,582         1,787,065         1,823,600
             Illinois               12,830,632        12,671,821        12,622,100
             Indiana                6,483,802         6,732,219         6,769,900
             Iowa                   3,046,355         3,155,070         3,168,400
             Kansas                 2,853,118         2,913,314         2,915,500
             Kentucky               4,339,367         4,467,673         4,474,200
             Louisiana              4,533,372         4,648,794         4,650,500
             Maine                  1,328,361         1,344,212         1,349,400
             Maryland               5,773,552         6,045,680         6,071,200
             Massachusetts          6,547,629         6,892,503         6,904,900
             Michigan               9,883,640         9,986,857         9,986,900
             Minnesota              5,303,925         5,639,632         5,676,100
             Mississippi            2,967,297         2,976,149         2,972,300
             Missouri               5,988,927         6,137,428         6,152,400
             Montana                989,415           1,068,778         1,077,400
             Nebraska               1,826,341         1,934,408         1,946,500
             Nevada                 2,700,551         3,080,156         3,132,200
             New Hampshire          1,316,470         1,359,711         1,363,300
             New Jersey             8,791,894         8,882,190         8,894,300
             New Mexico             2,059,179         2,096,829         2,100,400
             New York               19,378,102        19,453,561        19,377,200
             North Carolina         9,535,483         10,488,084        10,594,600
             North Dakota           672,591           762,062           766,100
             Ohio                   11,536,504        11,689,100        11,706,400
             Oklahoma               3,751,351         3,956,971         3,971,200
             Oregon                 3,831,074         4,217,737         4,260,000
             Pennsylvania           12,702,379        12,801,989        12,803,100
             Rhode Island           1,052,567         1,059,361         1,059,400
             South Carolina         4,625,364         5,148,714         5,213,000
             South Dakota           814,180           884,659           891,700
             Tennessee              6,346,105         6,829,174         6,886,700
             Texas                  25,145,561        28,995,881        29,432,600
             Utah                   2,763,885         3,205,958         3,259,800
             Vermont                625,741           623,989           624,100
             Virginia               8,001,024         8,535,519         8,570,600
             Washington             6,724,540         7,614,893         7,707,400
             West Virginia          1,852,994         1,792,147         1,780,000
             Wisconsin              5,686,986         5,822,434         5,836,800
             Wyoming                563,626           578,759           578,700



  5. The projections shown here do not include the overseas military population, federal employees, and
    III. Estimating
dependents.           the apportionment
            However, the  Overseas Federal     Population
                                         projections in TableAllocated   tothese
                                                              6 do include  eachgroups.
                                                                                  State

    20. The population estimates above include7 all people living in the United States. However, the

        populations used for apportionment also include overseas federal employees and their




                                                            11
           Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 13 of 81




      dependents.6 Thus, it is necessary to estimate how overseas federal employees and

      dependents would be allocated for purposes of apportionment.

21. In the 2010 Census, the overseas military population were generally allocated to their “home

      of record” (the address provided when the service member entered the military) for purposes

      of apportionment.7 For the 2020 Census, however, all overseas federal personnel will be

      counted at their usual residential address in the United States.8 In other words, military

      personnel will typically be counted as residing in or near the domestic base where they are

      stationed. Unfortunately, there is no currently available public estimate of how these overseas

      personnel will be allocated to individual states. The Census Bureau has stated that it plans to

      count federal personnel living outside the United States, and their dependents living with

      them outside the United States, using administrative data provided by the Department of

      Defense and the Department of Homeland Security.9

22. I used the following process to estimate the number of overseas federal population that will

      be allocated to each state for apportionment:

      •      First, I estimated the number of military personnel overseas in each branch using data

             from the Department of Defense from March, 2020.10

      •      Second, I allocated these personnel to each state in proportion to the number of service

             members in each branch based in each state.11 This approach implicitly assumes that each


!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
6
  “Overseas” is defined as anywhere outside the 50 U.S. States and the District of Columbia.
7
  See the Census Bureau’s FAQ on Congressional Apportionment in the 2010 Census.
https://webcache.googleusercontent.com/search?q=cache:WTXwriFql5AJ:https://www.census.gov/popul
ation/apportionment/about/faq.html+&cd=2&hl=en&ct=clnk&gl=us&client=safari and
https://www.prb.org/how-does-the-u-s-census-bureau-count-people-who-have-more-than- one-address/.
8
  See https://www.prb.org/how-does-the-u-s-census-bureau-count-people-who-have-more- than-one-
address/.
9
  See https://www.doi.gov/sites/doi.gov/files/uploads/oia-02052020-census-and-the- military.pdf.
10
   I used the spreadsheet DMDC_Website_Location_Report_2003.xlsx that is available from https:
//www.dmdc.osd.mil/appj/dwp/dwp_reports.jsp.


                                                           12
           Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 14 of 81




             member of the military has an equal probability of being assigned abroad. While this is

             clearly a simplification, I believe it is the most reasonable analytical approach with

             currently available data.

      •      Third, I assumed that military personnel have the same number of dependents (1.44) as

             they did in the 2010 Census.12

      •      Finally, I assumed that the overseas federal civilian population is the same as in 2010

             (39,674). Since the majority of overseas federal civilian employees are with the State

             Department,13 I assume these are all headquarters staff that work in Washington DC. I

             use ACS Commuting Flows from the Census to allocate them between the District of

             Columbia, Virginia, and Maryland.14 I also assumed that these civilian employees each

             have 1.44 dependents.

      •      Of course, this estimation method has considerable uncertainty. So I assumed that there is

             a standard error associated with my estimates of the overseas federal population for each

             state that is equal to 10% of the size of the estimates.

23. Based on this methodology, I estimate that there are about 230,000 overseas federal

      personnel. Including dependents, I estimate there are about 561,000 federal employees and

      dependents overseas population will be included for purposes of apportionment for the 2020

      Census. Table 3 shows the state-by-state results. A copy of Table 3 is provided in Appendix

!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
11
   I used the spreadsheet DMDC_Website_Location_Report_2003.xlsx that is available from https:
//www.dmdc.osd.mil/appj/dwp/dwp_reports.jsp.
12
   I used the “2010 Census Federally Affiliated Overseas Count Operation Assessment Report” that is
available at https://www.census.gov/2010census/pdf/2010_Census_Federally_Affiliated_
Overseas_Count_Operation_Assessment.pdf.
13
   See the ‘2010 Census Federally Affiliated Overseas Count Operation Assessment Report’ that is avail-
able at https://www.census.gov/2010census/pdf/2010_Census_Federally_Affiliated_Overseas_
Count_Operation_Assessment.pdf.
14
   98% of people that work in Washington DC live in Maryland, Virginia, or Washington, DC. See
https://www.census.gov/data/tables/2015/demo/metro-micro/commuting-flows-2015.html.


                                                                                      13
           Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 15 of 81




      A to this Declaration. My estimates indicate that California, North Carolina, Texas, and

      Virginia have the largest overseas federal populations.15 It is important to note that the

      federal overseas population is down by nearly 50% since the 2010 Census.16 This likely

      reflects the reduction in the nation’s military deployments in conflict areas over the past

      decade.17

IV. Estimating the Number of Undocumented Immigrants in Each State

24. The President’s Memorandum charges the Secretary of Commerce to “exclude from the

      apportionment base aliens who are not in a lawful immigration status under the Immigration

      and Nationality Act.”18 In order to assess the impact of this memorandum, we next need to

      estimate the number of undocumented immigrants in each state.

25. There is no official estimate from the Census Bureau or any other federal government agency

      of the number of undocumented immigrants in each state that would be affected by the

      President’s memorandum. The most commonly used estimates of the number of

      undocumented people have been developed by the Pew Research Center.19 There are

      hundreds of citations in Google Scholar for Pew’s estimates of the number of undocumented

      immigrants in the United States. As a result, I use these estimates in my main analysis.

      However later, I also examine the estimates of the number of undocumented immigrants

      from a number of other organizations that use a variety of slightly different methodologies.



!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
15
   These estimates seem to be in-line with discussions in news coverage of apportionment. See
https://www.rollcall.com/2020/02/26/census-troop-counting-rules-could-tip- congressional-balance/.
16
   I use information on these populations from the 2010 apportionment available at https://www.
census.gov/data/tables/2010/dec/2010-apportionment-data.html.
17
   See Pew’s report on the number of overseas military personnel at https://www.pewresearch.org/ fact-
tank/2017/08/22/u-s-active-duty-military-presence-overseas-is-at-its-smallest- in-decades/.
18
   See https://www.whitehouse.gov/presidential-actions/memorandum-excluding-illegal- aliens-
apportionment-base-following-2020-census/.
19
   See https://www.pewresearch.org/fact-tank/2019/06/12/us-unauthorized-immigrant- population-2017/.


                                                           14
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 16 of 81




     Each of these analyses yields substantively similar conclusion as my main analysis using

     Pew’s data.

26. Pew estimates the U.S. unauthorized immigrant population from 1995-2017 in each state

     based on a residual estimation methodology that compares a demographic estimate of the

     number of immigrants residing legally in the country with the total number of immigrants as

     measured by either the American Community Survey (ACS) or the March Supplement to the

     Current Population Survey (CPS).20 The difference is assumed to be the number of

     unauthorized immigrants in the survey, a number that later is adjusted for omissions from the

     survey (see below). The basic estimate is:

                   Unauthorized Immigrants (U) = Survey, Total Foreign Born (F) −

                             Estimated Lawful Immigrant Population (L)

27. The lawful resident immigrant population was estimated by applying demographic methods

     to counts of lawful admissions covering the period since 1980 obtained from the Department

     of Homeland Security’s Office of Immigration Statistics21 and its predecessor at the

     Immigration and Naturalization Service, with projections to current years, when necessary.

     Initial estimates were calculated separately for age-gender groups in six states (California,

     Florida, Illinois, New Jersey, New York and Texas) and the balance of the country. This

     residual method has been used in a wide variety of government reports and peer reviewed

     articles (e.g., Baker 2018; Warren and Warren 2013; Passel 2016).

28. The overall estimates for unauthorized immigrants built on these residuals by adjusting for

     survey omissions in these six states and the balance of the country, subdivided for Mexican

       immigrants and other groups of immigrants (balance of Latin America, South and East Asia,
!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
20
   The next few paragraphs of this section are adapted from Pew’s discussion of their methodology at
https://www.pewresearch.org/hispanic/2018/11/27/unauthorized-immigration- estimate-methodology/.
21
   See https://www.dhs.gov/immigration-statistics/yearbook/2016/.


                                                  15
           Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 17 of 81




      rest of world) depending on sample size and state. Once the residual estimates were

      produced, Pew assigned individual foreign-born respondents in the survey a specific status

      (one option being unauthorized immigrant) based on the individual’s demographic, social,

      economic, geographic and family characteristics in numbers that agree with the initial

      residual estimates for the estimated lawful immigrant and unauthorized immigrant

      populations in the survey. A last step in the weighting-estimation process involves

      developing state-level estimates that take into account trends over time in the estimates.

29. Overall, Pew estimates there were about 10,481,000 undocumented immigrants in the United

      States in 2017.22 They estimate that the states with the most undocumented immigrants are

      California, Texas, Florida, New York, and New Jersey. The states with the fewest

      undocumented immigrants are Maine, Montana, Vermont, and West Virginia.

30. Of course, Pew’s estimation process has substantial uncertainties inherent in it. First, there is

      no way to know that individual respondents to the ACS and CPS are undocumented

      immigrants. Pew estimates undocumented status based on a variety of pieces of

      information.23 Second, the ACS and CPS are themselves surveys, subject to sampling error.

      There could also be misreporting of country of birth on the ACS and/or unit non response by

      undocumented immigrants (Brown et al. 2018). In order to characterize these uncertainties,

      Pew provides a 90% confidence interval for their estimates of the number of undocumented

      people in each state.




!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
22
   These estimates seem plausible since the Department of Homeland Security estimated there were 12
million undocumented immigrants in the country in January 2015 (Baker 2018). They are also similar to
estimates of the number of undocumented immigrants developed by other think tanks (see below).
23
   See https://www.pewresearch.org/hispanic/2018/11/27/unauthorized-immigration- estimate-
methodology/.


                                                           16
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 18 of 81




31. Lastly, Pew’s data of the number of undocumented immigrants in each state between 1995-

     2017 need to be projected 3 years forward to 2020.24 To determine how to forecast the

     number of undocumented immigrants in each state, I compared the same four modeling

     strategies that I discussed earlier for the state population projections. For each method, I used

     data through 2014 to evaluate its performance at predicting the number of undocumented

     immigrants three years forward in 2017.

32. All of the models generate significant levels of error compared to the population forecasting

     validation shown above in Table 4. However, the state space model (4) and a linear time

     trend (2) using the previous four years of data perform somewhat better than the other

     models. In my main analysis, I use the state space model to project the number of

     undocumented immigrants in 2020. Moreover, I ensured that the state space model estimates

     fully incorporate the uncertainty in Pew’s estimates in the number of undocumented

     immigrants (see Treier and Jackman 2008; Caughey and Warshaw 2018).25 I checked the

     robustness of my analysis by showing that I reach similar substantive conclusions using the

     linear time trend model (see Additional Scenario #7).


     Table 4: Validation of Forecasting Pew’s Estimates of the Number of Undocumented
     Immigrants in 2017
                     Model                        ME         RMSE         MAE       MPE     MAPE
              (1):   Linear model (decade)     -21,998.25   90,634.40   31,639.51   -3.34   14.56
              (2):   Linear model (4 years)    -10,944.23   50,403.96   25,971.15   -3.95   17.59
              (3):   Delta in last two years   -12,884.62   58,005.64   28,961.54   -0.40   19.24
              (4):   State space model         -13,688.05   55,204.49   22,794.32   -3.46   15.48


!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
        linear time trend (2) using the previous four years of data perform somewhat better than
24
  Pew’s  data are
     the other     available
                models.       at https://www.pewresearch.org/hispanic/interactives/
                           In my  main analysis, I use the state space model to project   unauthorized-trends/.
                                                                                             the number
25
  Specifically,  I used  the following   approach.  First, I constructed  100 simulations
     of undocumented immigrants in 2020. Moreover, I ensured that the state space          of  the number
                                                                                                    model of
undocumented immigrants in each state from 2005-2017 using Pew’s estimates and the associated
     estimates fully incorporate the uncertainty in Pew’s estimates in the number of undoc-
confidence intervals. For each simulation, I used the state space model to forecast each state’s     25
                                                                                                         number of
     umented    immigrants    (see  Treier and   Jackman     2008; Caughey    and Warshaw
undocumented immigrants in 2020. I then constructed a bootstrap sample of the forecast of     2018).     I
undocumented
     checked the immigrants
                   robustnessinofeach  state based
                                   my analysis   by on  the mean
                                                    showing    thatand  confidence
                                                                    I reach similar intervals in the
                                                                                     substantive     state space
                                                                                                  conclu-
model’s  population
     sions using theforecast.    Finally,
                       linear time  trendI model
                                           estimated
                                                   (seethe  number ofScenario
                                                         Additional     undocumented
                                                                               #6). immigrants in each state in
2020, and  its associated
         Table   5 shows standard    error toofrepresent
                            the estimates       the numberuncertainty,  based on these
                                                               of undocumented          simulations.
                                                                                   immigrants     in each
     state (standard errors that represent uncertainty are in parentheses). California, Florida,
     Illinois, New Jersey, New York, and Texas each 17 have at least 400,000 undocumented
                  26
     immigrants.
          These final estimates take into account the uncertainty in Pew’s initial estimates of
           Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 19 of 81




33. Table 5 shows the estimates of the number of undocumented immigrants in each state

      (standard errors that represent uncertainty are in parentheses). A copy of Table 5 is provided

      in Appendix A to this Declaration. Its shows that California, Florida, Illinois, New Jersey,

      New York, and Texas each have at least 400,000 undocumented immigrants.26

34. These final estimates take into account the uncertainty in Pew’s initial estimates of the

      number of undocumented immigrants from 2005-2017. They also take into account the

      uncertainty in projecting the trends in each state from 2017-2020. In general, the additional

      uncertainty associated with forecasting to 2020 approximately triples the size of Pew’s

      confidence intervals for their estimates of undocumented immigrants in each state in 2017.

A. Incorporating Uncertainty

35. All modeled estimates have uncertainty. My analyses uses bootstrap simulations to

      incorporate three sources of uncertainty in all my models:

      •      The uncertainty in the population forecasts in every state for 2020.

      •      The uncertainty in the estimates of the overseas federal employees and dependents, and

             how they are allocated to states.

      •      The uncertainty in the estimate of the number of undocumented immigrants in each state

             in 2020.

V. State-level Effects of Excluding Undocumented Immigrants from Apportionment Base

36. Now that we have calculated population projections and estimates of the number of

      undocumented immigrants in each state, we are in a position to estimate state-level impacts.




!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
26
 These state-by-state figures are similar to those in a 2015 Department of Homeland Security report,
which provided estimates of the number of undocumented immigrants in several states (Baker 2018).


                                                           18
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 20 of 81




A. Effect on State Population Enumerations

37. To begin, I analyzed the effects on the enumerated population of each state in 2020. The

   results are shown in Table 6. Column (1) of Table 6 shows the baseline apportionment

   population projections for each state (including the overseas military population, federal

   employees, and dependents). Column (2) shows my estimate of the number of undocumented

   immigrants in each state in 2020. Column (3) shows my estimate of the percentage of the

   apportionment population in each state that consists of undocumented immigrants.




                                               19
          Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 21 of 81




        Table 6: Estimates of E↵ect on State Population Enumerations in 2020
             State                 Baseline 2020          Undocumented      Undocumented
                              Apportionment Population   Immigrants (Pew)    Percentage
                                         (1)                    (2)              (3)
             Alabama                  4,926,400               71,900            1.5%
             Alaska                    735,700                 8,400            1.1%
             Arizona                  7,410,500              274,400            3.7%
             Arkansas                 3,028,800               65,300            2.2%
             California              39,799,200             2,066,000           5.2%
             Colorado                 5,846,100              190,100            3.3%
             Connecticut              3,568,100              148,300            4.2%
             Delaware                  984,300                29,700             3%
             Florida                 21,736,600              796,000            3.7%
             Georgia                 10,749,300              375,700            3.5%
             Hawaii                   1,428,900               43,800            3.1%
             Idaho                    1,825,700               38,300            2.1%
             Illinois                12,633,400              409,300            3.2%
             Indiana                  6,773,300              103,200            1.5%
             Iowa                     3,169,100               51,000            1.6%
             Kansas                   2,924,300               81,300            2.8%
             Kentucky                 4,485,300               44,700             1%
             Louisiana                4,657,900              100,100            2.1%
             Maine                    1,350,400                4,000            0.3%
             Maryland                 6,105,000              261,600            4.3%
             Massachusetts            6,907,400              231,900            3.4%
             Michigan                 9,989,700              103,800             1%
             Minnesota                5,677,700               86,800            1.5%
             Mississippi              2,979,500               23,000            0.8%
             Missouri                 6,160,800               63,100             1%
             Montana                  1,079,300                4,400            0.4%
             Nebraska                 1,950,200               55,800            2.9%
             Nevada                   3,137,300              211,200            6.7%
             New Hampshire            1,363,700               10,400            0.8%
             New Jersey               8,899,400              493,200            5.5%
             New Mexico               2,107,400               59,200            2.8%
             New York                19,386,100              679,800            3.5%
             North Carolina          10,639,700              330,800            3.1%
             North Dakota              770,300                 5,900            0.8%
             Ohio                    11,715,100               94,400            0.8%
             Oklahoma                 3,981,800               90,100            2.3%
             Oregon                   4,261,500              109,100            2.6%
             Pennsylvania            12,809,600              217,800            1.7%
             Rhode Island             1,061,000               32,900            3.1%
             South Carolina           5,229,800              101,500            1.9%
             South Dakota              893,800                 5,700            0.6%
             Tennessee                6,888,900              139,200             2%
             Texas                   29,479,700             1,649,100           5.6%
             Utah                     3,263,900              106,100            3.3%
             Vermont                   624,400                 3,500            0.6%
             Virginia                 8,639,600              297,600            3.4%
             Washington               7,730,300              274,400            3.5%
             West Virginia            1,780,600                4,300            0.2%
             Wisconsin                5,838,300               72,900            1.2%
             Wyoming                   580,300                 4,800            0.8%


                                                              p
population of a state by a “multiplier.” The multiplier is 1/ n(n 1). So the formula for
                                                     p be affected by an exclusion of undocumented
    38. Overall, Table 6 indicates that each state would
calculating the multiplier for the second seat is 1/ 2(2 1) or 0.70710678, the formula for
                                                     p
        immigrants.
calculating         Figure for
            the multiplier  1 shows  a map
                                the third   of the
                                          seat     percentage
                                               is 1/   3(3 1)oforpeople in each and
                                                                   0.40824829,  stateso
                                                                                      that
                                                                                        on.would
                                                                                            The be
Census provides an official table of these multipliers, which I used for my calculations.27
        dropped from the Census apportionment base if undocumented immigrants are excluded.
 27. See https://www.census.gov/population/apportionment/about/computing.html.
                                                         20
                                                 16
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 22 of 81




    Arizona, California, Colorado, Connecticut, Florida, Georgia, Hawaii, Mary land,

    Massachusetts, Nevada, New Jersey, New York, North Carolina, Rhode Island, Texas, Utah,

    Virginia, and Washington would all lose at least 3% of their population from their

    apportionment base. Thus, they could be at risk of losing a congressional seat during

    apportionment.




                                                                         Change in Population
                                                                         Due to Excluding
                                                                         Undocumented Immigrants
                                                                             −1%
                                                                             −2%
                                                                             −3%
                                                                             −4%
                                                                             −5%
                                                                             −6%




                            Figure 1: E↵ects on State Populations


    The next step is to multiply the multipliers by the population total for each of the
B. Effect on Apportionment
50 states (the District of Columbia is not included in these calculations). The resulting
39. Next,are
numbers     I used  the population
               the priority  values. projections
                                       Multipliersand
                                                    andestimates    of undocumented
                                                          priority values               immigrants
                                                                          must be calculated         in each
                                                                                               for the
largest number of seats that could be assigned to a state. In my analysis, I calculated the
     statevalues
priority   to examine   thestate
                  for each  likelyforeffect
                                       seatsof2 excluding
                                                through 60.undocumented
                                                              The next stepimmigrants     fromnumber
                                                                              is to rank and    the Census
the resulting priority values starting with seat 51 until all 435 seats have been assigned.
     count on the apportionment of seats in the House of Representatives. Article 1, Section 2, of
The final step is to tally the number of seats for each state to arrive at the total number
     the United
of seats          States Constitution
          in the House                   states:apportioned
                         of Representatives       “Representatives   andstate.
                                                                to each   direct Taxes shall be apportioned
    I conducted these steps for 1,000 simulations of the population projections and undoc-
     among the several States which may be included within this Union, according to their
umented populations in each state. Table 7 shows the results.28 Column (1) shows the
rounded,    baseline
     respective       projections for the number of seats that each state is likely to receive
                 Numbers.”
in 2020 if there is a full population enumeration. Column (2) shows the rounded projec-
40. Since
tions       thenumber
       for the  first census  in 1790,
                         of seats  that five
                                         eachmethods      of apportionment
                                                state is likely to receive inhave
                                                                              2020been   used. The
                                                                                    if undocumented
immigrants are excluded from the apportionment base. Column (3) shows the rounded,
     government currently uses a method called the Method of Equal Proportions, which was
average change in the number of congressional seats each state would gain or lose due to
the exclusion of undocumented immigrants. It is important to note that both of these
columns are based on my simulations that incorporate the e↵ects of uncertainty, so they
                                                         21
don’t necessarily need to be integers. Finally, column (4) shows the probability that each
state would lose at least one seat.
           Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 23 of 81




      adopted by Congress in 1941 following the census of 1940. This method first assigns each

      state one seat. Then, additional seats in the House of Representatives are assigned to a

      “priority” value. The priority value for each seat is determined by multiplying the population

      of a state by a “multiplier.” The multiplier is 1/ n(n −1) . So the formula for calculating the


      multiplier for the second seat is 1/ 2(2 −1) or 0.70710678, the formula for calculating the


      multiplier for the third seat is 1/ 3(3−1) or 0.40824829, and so on. The Census provides an

      official table of these multipliers, which I used for my calculations.27

41. The next step is to multiply the multipliers by the population total for each of the 50 states

      (the District of Columbia is not included in these calculations). The resulting numbers are the

      priority values. Multipliers and priority values must be calculated for the largest number of

      seats that could be assigned to a state. In my analysis, I calculated the priority values for each

      state for seats 2 through 60. The next step is to rank and number the resulting priority values

      starting with seat 51 until all 435 seats have been assigned. The final step is to tally the

      number of seats for each state to arrive at the total number of seats in the House of

      Representatives apportioned to each state.

42. I conducted these steps for 1,000 simulations of the population projections and

      undocumented populations in each state. Table 7 shows the results.28 Column (1) shows the

      rounded, baseline projections for the number of seats that each state is likely to receive in

      2020 if there is a full population enumeration. Column (2) shows the rounded projections for

      the number of seats that each state is likely to receive in 2020 if undocumented immigrants

      are excluded from the apportionment base. Column (3) shows the rounded, average change in

!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
27
     See https://www.census.gov/population/apportionment/about/computing.html.
28
     Table 12 in the Appendix A shows unrounded numbers for this table.


                                                           22
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 24 of 81




   the number of congressional seats each state would gain or lose due to the exclusion of

   undocumented immigrants. Finally, column (4) shows the probability that each state would

   lose at least one seat.


  Table 7: Estimates of E↵ect of Excluding Undocumented Immigrants on Congressional
  Apportionment
              State            Baseline Seats   Seats after Exclusion   Seat Delta   Prob. Seat Loss
                                     (1)                 (2)               (3)             (4)
              Alabama                 6                    7                 1             0%
              Alaska                  1                    1                 0             0%
              Arizona                10                   10                -0            0.3%
              Arkansas                4                    4                 0             0%
              California             52                   51                -1           72.1%
              Colorado                8                    8                -0            0.3%
              Connecticut             5                    5                -0            3.4%
              Delaware                1                    1                 0             0%
              Florida                29                   28                -0           38.4%
              Georgia                14                   14                 0             0%
              Hawaii                  2                    2                 0             0%
              Idaho                   2                    2                 0             0%
              Illinois               17                   17                -0           10.1%
              Indiana                 9                    9                 0             0%
              Iowa                    4                    4                 0             0%
              Kansas                  4                    4                 0             0%
              Kentucky                6                    6                 0             0%
              Louisiana               6                    6                 0             0%
              Maine                   2                    2                 0             0%
              Maryland                8                    8                0              0%
              Massachusetts           9                   9                 0              0%
              Michigan               13                   13                0              0%
              Minnesota               7                    8                1              0%
              Mississippi             4                    4                0              0%
              Missouri                8                    8                0              0%
              Montana                 2                    2                0              0%
              Nebraska                3                    3                 0             0%
              Nevada                  4                    4                 0             0%
              New Hampshire           2                    2                 0             0%
              New Jersey             12                   11                -1           69.8%
              New Mexico              3                    3                 0             0%
              New York               26                   25                -0           18.9%
              North Carolina         14                   14                0              0%
              North Dakota            1                    1                 0             0%
              Ohio                   15                   16                 1             0%
              Oklahoma                5                    5                 0             0%
              Oregon                  6                    6                 0             0%
              Pennsylvania           17                   17                 0             0%
              Rhode Island            1                    1                 0             0%
              South Carolina          7                    7                 0             0%
              South Dakota            1                    1                 0             0%
              Tennessee               9                    9                 0             0%
              Texas                  39                   38                -1           98.3%
              Utah                    4                    4                 0             0%
              Vermont                 1                    1                 0             0%
              Virginia               11                   11                 0             0%
              Washington             10                   10                0              0%
              West Virginia           2                    2                0              0%
              Wisconsin               8                    8                 0             0%
              Wyoming                 1                    1                 0             0%




43.seat
    Myifanalysis
         undocumented immigrants are excluded from the apportionment base. It loses a
                 indicates that there is a 98% chance that Texas would lose a Congressional seat
  seat in nearly every single one of my simulations. In addition, my analysis indicates that
    if undocumented
  there                immigrants
         is a 72% chance           are excluded
                          that California  would from
                                                  lose athe apportionment
                                                         Congressional  seat.base.
                                                                               On It  loses aitseat in
                                                                                   average,
  loses .83 seats across my simulations (i.e., in most simulations it loses 1 seat, in some it
  loses 2 seats, and in some it loses zero seats). My analysis also indicates that there is a
                                                            23
                                                       18
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 25 of 81




     nearly every single one of my simulations. In addition, my analysis indicates that there is a

     72% chance that California would lose a Congressional seat. On average, it loses .83 seats

     across my simulations (i.e., in most simulations it loses 1 seat, in some it loses 2 seats, and in

     some it loses zero seats). My analysis also indicates that there is a 70% chance that New

     Jersey would lose a Congressional seat if undocumented immigrants are excluded from the

     apportionment base. There are smaller chances that several other states could lose seats,

     including Connecticut, Florida, Illinois, and New York.29

44. The states that lose seats in Congress would likely see decreases in their share of federal

     outlays due to their reduction in voting power in Congress. A number of economics and

     political science studies have found that distributive spending is allocated in part based on the

     number of seats that a geographic area has in Congress (e.g., Ansolabehere, Gerber, and

     Snyder 2002; Cascio and Washington 2014; Elis, Malhotra, and Meredith 2009). For

     instance, Elis, Malhotra, and Meredith (2009) find that a 10% increase in a state’s share of

     the U.S. House of Representatives equates to a 0.7% increase in a state’s share of the federal

     budget. This implies that an extra congressional seat can gain a state as much as $100 per

     capita in additional federal funding (360).

VI. Robustness Checks

45. It is always helpful to evaluate the robustness of any analysis to alternative modeling

     assumptions. In this section, I undertake four different robustness checks. First, I evaluate the

     impact of using alternative sources of information on the number of undocumented

     immigrants in each state on my analysis. Second, I evaluate the impact of alternative

       population forecasting methodologies. Third, I evaluate whether my conclusions would differ
!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
29
  Note the rounded numbers in Table 7 imply that Florida and New York would lose seats. The
unrounded numbers in the Appendix (Table 12), however, show that there is a less 50% chance that they
would lose a seat.


                                                   24
           Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 26 of 81




      if former Census Director John H. Thompson is correct that the exclusion of undocumented

      immigrants from the apportionment base would cause an undercount of immigrant

      populations. I used the foreign-born population in the United States to evaluate the impact of

      an undercount of immigrants. Fourth, I compare my results to the conclusions of various

      organizations’ reports on the impact of excluding undocumented immigrants on

      apportionment.

46. Overall, the analysis in this section shows that my conclusions are robust to a wide variety of

      alternative data sources and modeling strategies. They are also consistent with the findings of

      other organizations and analysts. All of these alternative data sources, methodologies, and

      third-party reports indicate that Texas would lose a congressional seat if undocumented

      immigrants are excluded from the apportionment base. They nearly all indicate that

      California would lose a seat. They also indicate that some mix of Florida, New Jersey, and

      New York could lose seats.

A. Robustness to Alternative Estimates of the Number of Un documented Immigrants

47. Due to the substantial uncertainties in Pew’s estimates of the number of undocumented

      people in each state, I conducted a canvass of alternative sources of estimates for the

      undocumented population. I identified several alternative sources of data:

      •      Additional Scenario 1: The Migration Policy Institution (MPI) has developed estimates of

             the number of undocumented people in each state based on the U.S. Census Bureau’s

             2012-16 American Community Survey data.30 They estimate there are about 11,300,000

             undocumented immigrants in the United States. Their national estimate is very similar to



!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
30
  See https://www.migrationpolicy.org/programs/us-immigration-policy-program-data-
hub/unauthorized-immigrant-population-profiles.


                                                           25
           Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 27 of 81




             Pew’s estimate.31 However, their estimates differ more in some states. For instance, MPI

             estimates that there are about 50% more undocumented immigrants in California than

             Pew estimates. They do not provide measures of uncertainty for their estimates so I

             assume that each state has a standard error that is 10% of the state’s point estimate.

      •      Additional Scenario 2: The Center for Migration Studies (CMS) has developed estimates

             of the number of undocumented people in each state in 2018.32 Their methodology is

             described in two articles that were published in the Journal of Migration and Security

             (Warren 2014, 2019). They estimate there are about 10,543,500 undocumented

             immigrants in the United States, which is nearly identical to Pew’s national estimate.33

             They do not provide measures of uncertainty for their estimates so I assume that each

             state has a standard error that is 10% of the state’s point estimate.

      •      Additional Scenario 3: Third, I examine a scenario where the national estimates of the

             number of undocumented immigrants are somewhat too high. To do this, I simply

             decrease all of my main estimates using Pew’s data of the number of undocumented

             immigrants in each state by 20% to examine the effects on apportionment if the Pew,

             MPI, and CMS estimates of the total number of undocumented immigrants in the United

             States are all too high.

      •      Additional Scenario 4: Fourth, I examine a scenario where the national estimates of the

             number of undocumented immigrants are much too high. To do this, I decrease all of my

             main estimates using Pew’s data on the number of undocumented immigrants in each

             state by 40%.


!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
31
   MPI’s national estimate is about 8% higher than Pew’s estimate.
32
   Their estimates are available at http://data.cmsny.org/state.html.
33
   CMS’s national estimate is about 0.5% higher than Pew’s estimate.


                                                           26
        Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 28 of 81




    •    Additional
          decrease allScenario 5: estimates
                      of my main   Finally, Iusing
                                              examine
                                                   Pew’sadata
                                                          scenario
                                                              on thewhere theofnational
                                                                     number             estimates of the
                                                                                undocumented
           immigrants in each state by 40%.
         number of undocumented immigrants are much too low. To do this, I increase all of my
        • Additional Scenario 5: Finally, I examine a scenario where the national estimates of
         main  estimates
          the number      using Pew’s immigrants
                      of undocumented   data on theare
                                                     number   of undocumented
                                                        much too low. To do this, Iimmigrants
                                                                                    increase all in each
          of my main estimates using Pew’s data on the number of undocumented immigrants
         state by state
          in each 50%.by 50%.


   Table 8: Comparison of My Findings with Analyses Based on Alternative Estimates of
   the Number of Undocumented Immigrants. The table shows the probability that various
   states would lose seats in each scenario.
        State         Main      Scenario #1   Scenario #2    Scenario #3   Scenario #4   Scenario #5
                     Analysis      MPI           CMS          Pew (80%)     Pew (60%)    Pew (150%)
        California    72%          100%           93%            49%           36%           92%
        Florida       38%            0%           26%            39%           48%           60%
        New Jersey    70%           80%           23%            57%           36%           91%
        New York      19%           52%           19%            17%           28%           24%
        Texas         98%           96%           98%            98%           98%          99.5%


       Table 8 compares my main findings (the “Main Analysis” column) to analyses based
48.on
    Table   8 compares
       alternative          my main
                     estimates    of thefindings
                                          number (the   “Main Analysis”
                                                   of undocumented           column)It toshows
                                                                       immigrants.          analyses   based on
                                                                                                 that at
   least one study finds each of these states has a 33% chance or more of losing a seat if
    alternative estimates
   undocumented       immigrantsof the
                                     arenumber
                                         excludedoffrom
                                                     undocumented      immigrants.
                                                         the apportionment    base. ForIt shows
                                                                                           each ofeach
                                                                                                   theseof the states
   states, it shows the probability that my analysis indicates the state would lose a seat and
    that at least one scenario (including my main analysis) finds has a 33% chance or more of
   the probability it would lose a seat under the various alternative scenarios.
       Overall,
    losing       all ifofundocumented
            a seat        these analyses yield   substantively
                                           immigrants           similar results
                                                          are excluded           as my
                                                                          from the       main analysis.base. For
                                                                                     apportionment
   In each scenario, Texas has more than 90% chance of losing a congressional seat if un-
    each of these
   documented          states, it are
                  immigrants      shows   the probability
                                      excluded              that my analysis
                                                from the apportionment      base.indicates
                                                                                   In three the  state
                                                                                             of the    would lose a
                                                                                                    four
   additional scenarios, it has a greater than 97% chance of losing a seat. Moreover, in all
    seat
   of theand   the probability
           additional    scenarios itbut
                                      would   lose a seathas
                                         one, California   under  thea various
                                                              about              alternative
                                                                        50% chance    or more scenarios.
                                                                                               of losing
   a congressional sea. There is also a significant chance that Florida, New Jersey, and New
49.York
    Overall,   all of these analyses yield substantively similar results as my main analysis. In each
         could lose a seat in most of the scenarios.

   scenario, Texas has more than 95% chance of losing a congressional seat if un documented
   6.2 Robustness to Alternative Modeling Approaches
   immigrants are excluded from the apportionment base. Moreover, in all of the additional
   As I discussed above, there are a number of alternative approaches we could use to project
   the 2020 populations and estimates of undocumented immigrants in each state. In this
    scenarios but one, California has about a 50% chance or more of losing a congressional seat.
   section, I discuss alternative forecasting methodologies for each of these:
    There is also a significant chance that Florida, New Jersey, and New York could lose a seat

    in most of the scenarios.                       21




                                                            27
        Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 29 of 81




B. Robustness to Alternative Modeling Approaches

50. As I discussed above, there are a number of alternative approaches we could use to project

    the 2020 populations and estimates of undocumented immigrants in each state. In this

    section, I discuss alternative forecasting methodologies for each of these:

    •    Additional Scenario 6: For the population forecasts of each state in 2020, I use a

         forecasting methodology based on the deltas in the two most recent years. In Table 1, I

         found that this approach was roughly equivalent to the state space model. The state space

         model is preferable because it is more flexible and provides a measure of uncertainty.
        • Additional Scenario 6: For the population forecasts of each state in 2020, I use a
    •    Additional
          forecastingScenario   7: For
                      methodology      theon
                                    based  forecasts of in
                                             the deltas thethe
                                                             number  of undocumented
                                                               two most recent years. In immigrants
                                                                                         Table      in
          1, I found that this approach was roughly equivalent to the state space model. The
         each state in 2020 based on Pew’s data, I use a methodology based on a linear time trends
          state space model is preferable because it is more flexible and provides a measure
          of uncertainty.
         over  the four most recent years. In Table 4, I found that this approach performed nearly
      • Additional Scenario 7: For the forecasts of the number of undocumented immi-
       as well as the state space model. The state space model is preferable because it is more
         grants in each state in 2020 based on Pew’s data, I use a methodology based on a
         linear time
       flexible   and trends  over
                       requires     the assumptions
                                fewer   four most recent  years.
                                                      about futureIn time
                                                                      Tabletrends.
                                                                             4, I found that this
         approach performed nearly as well as the state space model. The state space model
51. Both isofpreferable
              these alternative-modeling    strategies
                        because it is more flexible andproduce
                                                        requires similar  results asabout
                                                                 less assumptions     my main   results
                                                                                           future
         time trends.
    (Table 9). In each scenario, Texas is nearly certain to lose a seat. California and New Jersey
        Both of these alternative modeling strategies produce similar results as my main results
   are likely
   (Table 9). to
               In lose
                   eachseats in each
                        scenario,    scenario.
                                  Texas         Florida
                                        is nearly certainand Newa York
                                                          to lose seat. also have significant
                                                                         California and New chances
   Jersey are likely to lose seats in each scenario. Florida and New York also have significant
   of losing a seat in each scenario.
   chances of losing a seat in each scenario.

   Table 9: Comparison of My Findings with Alternative Modeling Strategies. The table
   shows the probability that various states would lose seats in each scenario.
                  State         Main           Scenario #6             Scenario #7
                               Analysis   Alternative Population   Alternative Forecasts
                                                Forecasts           of Undoc. Imm.’s
                  California     72%               84%                     75%
                  Florida        38%               45%                     96%
                  New Jersey     70%               73%                     51%
                  New York       19%               58%                     30%
                  Texas          98%              99.5%                   100%




   6.3     Robustness to a Possible Census Undercount
   The testimony of the former U.S. Census Bureau Director, John H. Thompson, to Congress
   on July 29, 2020 raises the possibility that the28president’s memorandum could lead to
   non-response to the Census by hard-to-count populations, including non-citizens and im-
   migrants.34 This, in turn, could lead the Census to undercount foreign-born people. It is
           Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 30 of 81




C. Robustness to a Possible Census Undercount

52. The testimony of the former U.S. Census Bureau Director, John H. Thompson, to Congress

      on July 29, 2020 raises the possibility that the president’s memorandum could lead to

      nonresponse to the Census by hard-to-count populations, including noncitizens and

      immigrants.34 This, in turn, could lead the Census to undercount foreign-born people. It is

      possible that planned reductions in door-to-door canvassing due to COVID-19 could lead to a

      further undercount of foreign-born people.35

53. In this section, I examine whether an undercount of foreign-born people would affect my

      findings about the effects of excluding undocumented immigrants from the apportionment

      base. I use my estimates from New York Immigration Coalition et al v. United States
    possible that planned reductions in door-to-door canvassing due to COVID-19 could lead
    toDepartment
        a further undercount
                     of Commerce,of foreign-born people.35
                                       No. 18-CV-2921-JMF    (S.D. NY) of the number of foreign-born
         In this section, I examine whether an undercount of foreign-born people would a↵ect
      people  in each
    my findings    aboutstate. I thenofassess
                          the e↵ects          the consequences
                                         excluding undocumentedof a scenariofrom
                                                                immigrants    withthe
                                                                                   a 10%  undercount of
                                                                                      apportion-
    ment base. I use my estimates from New York Immigration Coalition et al v. United
      foreign-born people using the same methodology that I use in my main analyses. I am
    States Department of Commerce, No. 18-CV-2921-JMF (S.D. NY) of the number of
    foreign-born people in each state. I then assess the consequences of a scenario with a 10%
      adopting my declaration provided in that matter by reference and include a copy in Appendix
    undercount of foreign-born people using the same methodology that I use in my main
      B.
    analyses.   I am adopting my declaration provided in that matter by reference and include
    a copy in Appendix B.

    Table 10: Comparison of My Findings with Analyses that Assume 10% Undercount of
    Foreign-born People. The table shows the probability that various states would lose seats
    in each scenario.
                                                      State         Main      Scenario #8
                                                      State        Analysis   Undercount
                                                      California    72%           67%
                                                      Florida       38%            0%
                                                      New Jersey    70%           93%
                                                      New York      19%           0%
                                                      Texas         98%           76%


        Table 10 compares my main findings to the results of this undercount scenario. It
!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
34 shows each state that my analysis indicates has a significant chance of losing a seat if
   See Statement of John H Thompson, Former Director U.S. Census Bureau (August 2013 – June 2017),
Forundocumented
     the House Committee    on Oversight
                     immigrants           and Reform,
                                  are excluded         U.S.
                                                from the    House of Representatives,
                                                          apportionment  base. Once July  29,in2020
                                                                                      again,
https://tinyurl.com/y67ojjqb.
    this scenario Texas is likely to lose a congressional seat if undocumented immigrants are
35
   See  https://www.npr.org/2020/07/30/896656747/when-does-census-counting-end-bureau-
    excluded   from the apportionment base. California and New Jersey are also likely to lose sends-
alarming-mixed-signals and https://www.nytimes.com/2020/08/04/us/2020-census- ending-early.html.
    congressional seats.

                                                                          29
    6.4          Comparison with Other Organizations’ Analyses
    There have been a number of studies and reports by various organizations estimating how
        Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 31 of 81




54. Table 10 compares my main findings to the results of this undercount scenario. It shows each

    state that my analysis indicates has a significant chance of losing a seat if undocumented

    immigrants are excluded from the apportionment base. Once again, in this scenario Texas is

    likely to lose a congressional seat if undocumented immigrants are excluded from the

    apportionment base. California and New Jersey are also likely to lose congressional seats.

D. Comparison with Other Organizations’ Analyses

55. There have been a number of studies and reports by various organizations estimating how

    excluding undocumented immigrants would affect apportionment. These include:

    •    The Pew Research Center36

    •    The Center for Immigration Studies (CIS)37
        • The Center for Immigration Studies (CIS)37
                                                                      38
    • •The
        TheCenter
            Centerfor
                   for Politics
                       Politics at
                                at the
                                    the University of Virginia
                                        University of Virginia(CfP)
                                                               (CfP)38



    • •AApeer
          peerreviewed
               reviewed academic  studypublished
                        academic study  publishedinin2019
                                                      2019  (Baumle
                                                          (Baumle andand Poston
                                                                       Poston Jr Jr 2019).
                                                                                 2019).


   Table 11: Comparison of My Findings with Other Studies. The table shows whether each
   study finds various states would lose a seat.
                            State          Main      Pew    CIS   CfP   Academic
                                          Analysis                       Study
                                            (1)      (2)    (3)   (4)      (5)
                            Arizona        0.3%                             X
                            California     72%        X     X      X        X
                            Florida        38%        X                     X
                            New Jersey     70%                     X
                            New York       19%              X
                            Texas          98%        X     X      X        X


            Table 11 compares my main findings to the results of these studies. It shows each state
56. Table 11 compares my main findings to the results of these studies. It shows each state that
      that at least one study finds would lose a seat if undocumented immigrants are excluded
      from the apportionment base. For each of these states, it shows the probability that my
       at least one study finds would lose a seat if undocumented immigrants are excluded from the
      analysis indicates the state would lose a seat and an X for each of the other studies that
       apportionment
      shows      it would lose    base.      For each of these states, it shows the probability that my analysis
                                        a seat.
!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
            Overall, each of these four other studies reaches substantively similar conclusions as the
36
    See    https://www.pewresearch.org/fact-tank/2020/07/24/how-removing-unauthorized-
      ones in this report. They all conclude that California and Texas would lose congressional        immigrants-from-
census-statistics-could-affect-house-reapportionment/
37 seats if undocumented immigrants are excluded from the apportionment base. They also
    See https://cis.org/sites/default/files/2019-12/camarota-apportionment-12-19_1.pdf.
38 find a mix of other states that might lose seats, including Arizona, Florida, New Jersey,
    See http://centerforpolitics.org/crystalball/articles/excluding-undocumented- immigrants-from-the-
2020-u-s-house-apportionment/.
      and New York.


   7      Conclusion                                       30

   Based on the analyses in this report, I conclude that failing to count undocumented
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 32 of 81




   indicates the state would lose a seat and an X for each of the other studies that shows it

   would lose a seat.

57. Overall, each of these four other studies reaches substantively similar conclusions as the ones

   in this Declaration. They all conclude that California and Texas would lose congressional

   seats if undocumented immigrants are excluded from the apportionment base. They also find

   a mix of other states that might lose seats, including Arizona, Florida, New Jersey, and New

   York.

VII. Conclusion

58. Based on the analyses in this Declaration, I conclude that failing to count undocumented

   immigrants for apportionment is likely to have effects on the population counts of each state,

   and the apportionment of representatives across states for the U.S. House. Texas is nearly

   certain to lose a congressional seat. California and New Jersey are very likely to each lose a

   congressional seat. Other states, such as Florida and New York could lose seats as well. This

   would affect political representation in Congress. For instance, it is likely to affect the

   distribution of federal funds to each state, and the general power that each state holds in

   Congress.




                                                 31
Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 33 of 81
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 34 of 81




                                           References

Ansolabehere, Stephen, Alan Gerber, and Jim Snyder. 2002. “Equal votes, equal money: Court-

ordered redistricting and public expenditures in the American states.” American Political Science

Review 96 (4): 767–777.



Baker, Bryan. 2018. “Estimates of the Unauthorized Immigrant Population Residing in the

United States: January 2015.” Department of Homeland Security, December.



Baumle, Amanda K, and Dudley L Poston Jr. 2019. “Apportionment of the US House of

Representatives in 2020 under Alternative Immigration-Based Scenarios.” Population and

Development Review 45 (2): 379–400.



Brown, David J., Misty L. Heggeness, Suzanne M. Dorinski, Lawrence Warren, and Moises Yi.

2018. Understanding the Quality of Alternative Citizenship Data Sources for the 2020 Census.



Cascio, Elizabeth U, and Ebonya Washington. 2014. “Valuing the vote: The redistribution of

voting rights and state funds following the voting rights act of 1965.” The Quarterly Journal of

Economics 129 (1): 379–433.



Caughey, Devin, and Christopher Warshaw. 2018. “Policy Preferences and Policy Change:

Dynamic Responsiveness in the American States, 1936–2014.” The American Political Science

Review 112 (2): 249–266.
         Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 35 of 81




Election Data Services. 2017. Some Change in Apportionment Allocations With New 2017

Census Estimates, But Greater Change Likely by 2020. Available at https://www.

electiondataservices.com/wpcontent/uploads/2017/12/NR_Appor17c2wTablesMapsC1.pdf.



Elis, Roy, Neil Malhotra, and Marc Meredith. 2009. “Apportionment cycles as natural

experiments.” Political Analysis 17 (4): 358–376.



Hyndman, Rob J, and George Athanasopoulos. 2018. Forecasting: principles and practice. O-

Texts.



Hyndman, Rob, Anne B Koehler, J Keith Ord, and Ralph D Snyder. 2008. Forecasting with

exponential smoothing: the state space approach. Springer Science & Business Media.



Passel, Jeffrey S. 2016. Overall Number of US Unauthorized Immigrants Holds Steady Since

2009: Decline in Share From Mexico Mostly Offset by Growth From Asia, Cen tral America and

Sub-Saharan African. Pew Research Center.



Treier, Shawn, and Simon Jackman. 2008. “Democracy as a latent variable.” American Journal

of Political Science 52 (1): 201–217.



Warren, Robert. 2014. “Democratizing data about unauthorized residents in the United States:

estimates and public-use data, 2010 to 2013.” Journal on Migration and Human Security 2 (4):

305–328.
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 36 of 81




Warren, Robert. 2019. “US undocumented population continued to fall from 2016 to 2017 and

visa overstays significantly exceeded illegal crossings for the seventh consecutive year.” Journal

on Migration and Human Security 7 (1): 19–22.



Warren, Robert, and John Robert Warren. 2013. “Unauthorized immigration to the United States:

Annual estimates and components of change, by state, 1990 to 2010.” International Migration

Review 47 (2): 296–329.
           Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 37 of 81




                                                 Appendix A

    1.      Estimates of Overseas Federal Personnel


          Table 3: Estimates of Overseas Federal Personnel in each State in 2020.
                               State            Overseas Personnel
                               Alabama                 7,700
                               Alaska                  7,500
                               Arizona                11,000
                               Arkansas               2,900
                               California             74,900
                               Colorado               14,200
                               Connecticut             2,600
                               Delaware                2,100
                               Florida                29,500
                               Georgia                26,800
                               Hawaii                 17,500
                               Idaho                   2,200
                               Illinois               10,300
                               Indiana                 3,300
                               Iowa                     900
                               Kansas                  8,300
                               Kentucky               11,200
                               Louisiana               7,300
                               Maine                   1,100
                               Maryland               33,600
                               Massachusetts          2,700
                               Michigan               2,900
                               Minnesota              1,600
                               Mississippi             6,700
                               Missouri                8,400
                               Montana                2,000
                               Nebraska                3,600
                               Nevada                  6,200
                               New Hampshire            700
                               New Jersey              5,300
                               New Mexico              7,000
                               New York                9,300
                               North Carolina         44,500
                               North Dakota            4,000
                               Ohio                    8,600
                               Oklahoma               10,700
                               Oregon                  1,200
                               Pennsylvania            6,900
                               Rhode Island            1,700
                               South Carolina         16,400
                               South Dakota            2,000
                               Tennessee               2,600
                               Texas                  51,500
                               Utah                    4,200
                               Vermont                  300
                               Virginia               68,800
                               Washington             23,000
                               West Virginia            700
                               Wisconsin               1,600
                               Wyoming                 1,800



4        Estimating the Number of Undocumented Immi-
         grants in Each State
The President’s Memorandum charges the Secretary of Commerce to “exclude from the
apportionment base aliens who are not in a lawful immigration status under the Immi-




                                                10
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 38 of 81




2.      Estimates of Undocumented Immigrants


     Table 5: Estimates of Undocumented Immigrants in each State in 2020. Standard errors,
     which represent the uncertainty in each estimate, are shown in parentheses.
                                  State            Undocumented
                                                   Immigrants
                                  Alabama          71,900 (28,800)
                                  Alaska           8,400 (3,500)
                                  Arizona          274,400 (56,400)
                                  Arkansas         65,300 (20,400)
                                  California       2,066,000 (275,700)
                                  Colorado         190,100 (50,200)
                                  Connecticut      148,300 (67,700)
                                  Delaware         29,700 (12,100)
                                  Florida          796,000 (105,300)
                                  Georgia          375,700 (140,000)
                                  Hawaii           43,800 (19,000)
                                  Idaho            38,300 (9,400)
                                  Illinois         409,300 (70,100)
                                  Indiana          103,200 (48,200)
                                  Iowa             51,000 (20,400)
                                  Kansas           81,300 (27,900)
                                  Kentucky         44,700 (20,400)
                                  Louisiana        100,100 (61,500)
                                  Maine            4,000 (1,900)
                                  Maryland         261,600 (76,300)
                                  Massachusetts    231,900 (69,300)
                                  Michigan         103,800 (37,500)
                                  Minnesota        86,800 (34,200)
                                  Mississippi      23,000 (11,600)
                                  Missouri         63,100 (31,300)
                                  Montana          4,400 (1,700)
                                  Nebraska         55,800 (17,900)
                                  Nevada           211,200 (31,600)
                                  New Hampshire    10,400 (4,400)
                                  New Jersey       493,200 (90,000)
                                  New Mexico       59,200 (16,600)
                                  New York         679,800 (102,000)
                                  North Carolina   330,800 (73,400)
                                  North Dakota     5,900 (3,200)
                                  Ohio             94,400 (43,400)
                                  Oklahoma         90,100 (30,200)
                                  Oregon           109,100 (32,200)
                                  Pennsylvania     217,800 (85,500)
                                  Rhode Island     32,900 (12,000)
                                  South Carolina   101,500 (47,500)
                                  South Dakota     5,700 (2,300)
                                  Tennessee        139,200 (56,000)
                                  Texas            1,649,100 (182,200)
                                  Utah             106,100 (19,100)
                                  Vermont          3,500 (1,600)
                                  Virginia         297,600 (104,600)
                                  Washington       274,400 (82,600)
                                  West Virginia    4,300 (2,000)
                                  Wisconsin        72,900 (31,000)
                                  Wyoming          4,800 (1,900)



        • The uncertainty in the estimates of the overseas federal employees and dependents,
          and how they are allocated to states.

        • The uncertainty in the estimate of the number of undocumented immigrants in each
          state in 2020.



                                                   14
                                Appendix
         Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 39 of 81

     A     Unrounded Main Results for Congressional Ap-
3.        portionment
         Unrounded Main Results for Congressional Apportionment

     Table 12: Unrounded Estimates of Excluding Undocumented Immigrants on Congres-
     sional Apportionment
               State            Baseline Seats   Seats after Exclusion   Seat Delta   Prob. Seat Loss
                                      (1)                  (2)               (3)            (4)
               Alabama               6.46                 7.00              0.54            0%
               Alaska                1.00                 1.00              0.00            0%
               Arizona              10.00                10.00             -0.00           0.3%
               Arkansas              4.00                 4.00              0.00            0%
               California           52.15                51.32             -0.83          72.1%
               Colorado              8.00                 8.00             -0.00           0.3%
               Connecticut           5.00                 4.97             -0.03           3.4%
               Delaware              1.00                 1.00              0.00            0%
               Florida              28.86                28.47             -0.38          38.4%
               Georgia              14.00                14.02              0.02            0%
               Hawaii                2.00                 2.00              0.00            0%
               Idaho                 2.00                 2.12              0.12            0%
               Illinois             17.00                16.90             -0.10          10.1%
               Indiana               9.00                 9.00              0.00            0%
               Iowa                  4.00                 4.00              0.00            0%
               Kansas                4.00                 4.00              0.00            0%
               Kentucky              6.00                 6.00              0.00            0%
               Louisiana             6.00                 6.02              0.02            0%
               Maine                 2.00                 2.00              0.00            0%
               Maryland              8.00                 8.00              0.00            0%
               Massachusetts         9.00                 9.00              0.00            0%
               Michigan             13.00                13.28              0.28            0%
               Minnesota             7.07                 8.00              0.92            0%
               Mississippi           4.00                 4.00              0.00            0%
               Missouri              8.00                 8.00              0.00            0%
               Montana               1.92                 2.00              0.08            0%
               Nebraska              3.00                 3.00              0.00            0%
               Nevada                4.00                 4.00              0.00            0%
               New Hampshire         2.00                 2.00              0.00            0%
               New Jersey           12.00                11.30             -0.70          69.8%
               New Mexico            3.00                 3.00              0.00            0%
               New York             25.54                25.35             -0.19          18.9%
               North Carolina       14.00                14.00              0.00            0%
               North Dakota          1.00                 1.00              0.00            0%
               Ohio                 15.00                16.00              1.00            0%
               Oklahoma              5.00                 5.00              0.00            0%
               Oregon                6.00                 6.00              0.00            0%
               Pennsylvania         17.00                17.00              0.00            0%
               Rhode Island          1.00                 1.17              0.17            0%
               South Carolina        7.00                 7.00              0.00            0%
               South Dakota          1.00                 1.00              0.00            0%
               Tennessee             9.00                 9.00              0.00            0%
               Texas                38.99                37.93             -1.06          98.3%
               Utah                  4.00                 4.00              0.00            0%
               Vermont               1.00                 1.00              0.00            0%
               Virginia             11.00                11.16              0.16            0%
               Washington           10.00                10.00              0.00            0%
               West Virginia         2.00                 2.00              0.00            0%
               Wisconsin             8.00                 8.00              0.00            0%
               Wyoming               1.00                 1.00              0.00            0%




                                                        29
Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 40 of 81




                            Appendix B
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 41 of 81




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


NEW YORK IMMIGRATION                           Civil Action No. 18-CV-2921-JMF
COALITION, et. al,
                                               Hon. Jesse M. Furman
Plaintiff,

v.

UNITED STATES DEPARTMENT OF
COMMERCE, et. al,

Defendant.


                   DECLARATION OF DR. CHRISTOPHER WARSHAW

I.      Qualifications

1. I have been asked by counsel representing the plaintiffs in New York Immigration Coalition

     v. U.S. Dept of Commerce and State of New York v. U.S. Dept of Commerce to analyze

     relevant data and provide my expert opinions. More specifically, I have been asked: to

     forecast the populations of every state, county, and city in the United States in 2020; given

     the assumption that various demographic groups are likely to be undercounted due to the

     inclusion of a citizenship question on the Census, to estimate the proportion of the population

     that belongs to those groups; to estimate the proportion of the population in every state,

     county, and city in the United States that belongs to those demographic groups assumed to be

     likely to be undercounted in 2020 due to the inclusion of a citizenship question on the

     Census; to analyze the likely effects of an undercount caused by the citizenship question

     affecting those same demographic groups on the apportionment of representatives across

     states for the U.S. House of Representatives; and to examine the likely consequences of an

     undercount caused by the citizenship question affecting those demographic groups on the
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 42 of 81




   distribution of people in urban and rural counties. My expert report is PX-32 and the errata

   to that report is PX-323.

2. I have been an Assistant Professor of Political Science at George Washington University

   since August 2017. Prior to that, I was an Associate Professor at the Massachusetts Institute

   of Technology from July 2016 - July 2017, and an Assistant Professor at MIT from July 2012

   - July 2016.

3. My Ph.D. is in Political Science, from Stanford University, where my graduate training

   included courses in political science and statistics. I also have a J.D. from Stanford Law

   School.

4. My academic research focuses on public opinion based on surveys and census data, as well

   as the study of representation, elections, and polarization in American Politics. I have also

   taught courses on statistical analysis. My curriculum vitae is PX-323. All publications that I

   have authored and published appear in my curriculum vitae. My work is published or

   forthcoming in peer-reviewed journals such as: American Political Science Review, the

   American Journal of Political Sciences, the Journal of Politics, Political Analysis, Political

   Science Research and Methods, the British Journal of Political Science, Political Behavior,

   the Election Law Journal, Nature Energy, Public Choice and edited volumes from Cambridge

   University Press and Oxford University.

5. I am also on the Editorial Board of the Journal of Politics. I have previously provided expert

   reports in League of Women Voters of Pennsylvania v. Commonwealth of Pennsylvania and

   League of Women Voters of Michigan v. Johnson. My non-academic writing has been

   published in the New York Times Upshot.




                                                 2
        Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 43 of 81




6. The opinions in this declaration are my own, and do not represent the views of

      George Washington University.

7. I offer these opinions with a strong degree of professional certainty based on the knowledge I

      have amassed over my education, training and experience, and through a detailed review of

      the relevant academic literature.

II.      Projecting Future Populations

8. The first stage of my analysis is to develop baseline projections of the population of each

      state, county, and city in the country in 2020. These projections are critical to determining the

      likely effects of an undercount in the Census due to the inclusion of a citizenship question. In

      order to develop these estimates, I use the Census’s official estimates of the population of

      each state, county, and city from 2000-2017. The Census does not provide public estimates

      of each geographic unit’s populations in future years.

         A.      Data

9. The Census Bureau’s Population Estimates Program (PEP) produces estimates of the

      population for the United States, states, counties, cities, towns, and other geographic areas.

      These aggregate estimates are based on the demographic components of population change

      (births, deaths, and migration) at each level of geography. 1

10. My population projections are based on these official population estimates for each state,

      county, and city for the period from 2000-2017.

11. For the state populations from 2010-2017, I used the file ‘nst-est2017-01.xlsx’ which I

      obtained from https://www.census.gov/data/tables/2017/demo/popest/state-total.html. For the


1
 I do not directly use the more detailed cohort-component method used by the Census for my population
projections because this information is unavailable for some geographic levels, particularly for the 2000-
2010 period. It is also unclear whether the additional complexities associated with this approach would
yield substantial gains in predictive accuracy.


                                                      3
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 44 of 81




   populations from 2000-2009, I used the file ‘st-est00int-01.xls’ from

   https://www.census.gov/data/tables/ time-series/demo/popest/intercensal-2000-2010-

   state.html.

12. For the county populations from 2010-2017, I used the file ‘co-est2017-alldata.csv’ from

   https: //www.census.gov/data/tables/2017/demo/popest/counties-total.html. For the

   populations from 2000-2009, I used the file ‘co-est00int-tot.csv’ from

   https://www.census.gov/data/tables/time-series/demo/popest/intercensal-2000-2010-

   counties.html.

13. For the county populations from 2010-2017, I used the file ‘co-est2017-alldata.csv’ from

   https: //www.census.gov/data/tables/2017/demo/popest/counties-total.html. For the

   populations from 2000-2009, I used the file ‘co-est00int-tot.csv’ from

   https://www.census.gov/data/tables/ time-series/demo/popest/intercensal-2000-2010-

   counties.html.

14. For the city populations from 2010-2017, I used the data in Factfinder available from

   https://www.census.gov/data/tables/2017/demo/popest/total-cities-and-towns.html. For the

   populations from 2000-2009, I used the file ‘sub-est00int.csv’ from

   https://www.census.gov/data/datasets/time-series/demo/popest/intercensal-2000-2010-cities-

   and-towns.html.

       B.        Statistical Model for Population Projections

15. There are a number of potential options for forecasting the likely population of a geographic

   unit (e.g., states) in 2020. One possible forecasting option would be to allow the forecasts to

   increase or decrease over time, where the amount of change over time (called the drift) is set

   to be the average change in the historical data. See Hyndman and Athanasopoulos 2018, at

   48-49. Some related methods in this family of forecasting approaches are:

                                                4
Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 45 of 81




      a.    Linear trend between 2010-2017: One possibility is to project forward

            based on the linear trend in the population estimates since the last Census

            (e.g., Election Data Services 2017). This approach assumes that each

            geographic unit’s population follows the same linear rate of change in the

            future that it has followed over the past decade. This approach has the

            benefit of using many years of data, but it could yield biased estimates if

            the population trends have changed over this period. I estimate linear

            trends using a simple linear regression model in the software program R.

      b.    Linear trend between 2014-2017: Another possibility is to project forward

            based on the linear trend in the population estimates over the past 4 years.

            This approach assumes that each geographic unit’s population follows the

            same linear trend in the future that it has followed over this shorter time

            period. This approach has the benefit of being sensitive to more recent

            trends, but it could be noisier than estimates based on the longer time

            series. That is, it could be overly sensitive to short-term trends. I estimate

            linear trends using a simple linear regression model in R.

      c.    Change between two most recent years (i.e., 2016 to 2017): A third

            possibility is to focus on the change between each geographic unit’s

            populations in the two most recent years, and assume that future years will

            follow this recent trend. This approach has the benefit of being based on

            the most recent changes in populations, but it could also be overly

            sensitive to short-term idiosyncratic trends. I estimate these short-term

            trends using the software program R.



                                       5
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 46 of 81




16. As Hyndman and Athanasopoulos discuss, “Sometimes one of these simple methods will be

    the best forecasting method available; but in many cases, these methods will serve as

    benchmarks rather than the method of choice. That is, any forecasting methods . . . will be

    compared to these simple methods to ensure that the new method is better than these simple

    alternatives. If not, the new method is not worth considering.” Id. at 50.

17. I consider one more complex approach against these benchmarks, a state space model with

    exponential smoothing: This approach uses an exponential smoothing model that weights

    levels and trends to an extent determined by the data. See Hyndman and Athanasopoulos.

    This model uses all of the available data, but it gives more weight to the most recent years. I

    estimate the exponential smoothing model using the ets function in the forecast package in

    R. 2

           C.   Validation of Population Projections

18. The accuracy of forecasting models can only be determined by considering how well a given

    model performs on new data that were not used when fitting the original model. Id. at 62. In

    order to choose the best model for this analysis, I evaluated each model using two

    benchmarks that are similar to the challenge of forecasting the 2020 populations. First, I

    forecasted the Census 2010 population in each state based on 2000-2007 population

    estimates data. Second, I forecasted the 2017 population estimates in each state based on

    2007-2014 population data. For each analysis, I used the following evaluation metrics. Id. at

    64-65.


2
  For my state-level population projections, I used the default parameters for the ets function in
R, which allowed the function to choose the exponential smoothing state space model that best
fit the data in each state. The best model was usually an ‘MAN’ or ‘AAN’ model. For the
population projections for cities and counties, I estimated an ‘MAN’ state space model using the
ets function. The details of the state space model specification, however, do not affect any of my
substantive conclusions. All of the state space models yield very similar results.

                                                 6
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 47 of 81




               a.      The mean error across states: This helps assess whether a given metric

                       has a systematic bias in one direction or another.

               b.      The mean absolute error across states: This helps assess the accuracy of

                       the forecasts.

               c.      The mean absolute proportional error across states: This metric also helps

                       assess the accuracy of the forecasts. It has the advantage of being unit-free

                       (i.e., the interpretation is similar in small and large states).

19. Table 1 shows the results. For the forecast of the 2010 population, the state space model

   performs the best, with the lowest error, the second lowest mean absolute error, and the

   lowest absolute proportional errors. The two linear trend models perform the worst on this

   forecasting exercise. For the forecast of the 2017 population, the state space model and the

   linear trend model using data from 2010-2017 perform the best. The state space model has

   slightly lower mean errors, and the two models have similar mean absolute errors and

   absolute proportional errors.




20. Overall, the state space model performs the best across the two validation exercises. It has an

   average absolute proportional error of only .8% and an average absolute error of only about

   40,000 people in each state. As a result, I use the state space model as my main forecasting

   model to generate population projections. However, the results of all the analyses that follow

   would be substantively similar using any of these population forecasting approaches.


                                                   7
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 48 of 81




        D.      Incorporating Uncertainty

21. All modeled estimates have uncertainty. My analyses use bootstrap simulations to

    incorporate two sources of uncertainty in all my models:

        •    The uncertainty in the population forecasts in every geographic unit

        •    Where available, uncertainty in the undercount estimates for each group

        E.      Baseline estimates of 2020 populations with no undercount

22. I used the official Census population estimates to project each geographic unit’s population

    in 2020. Table 2 shows the population projections for a selection of cities and counties

    involved in lawsuits regarding the citizenship question. Table 3 shows the population

    projections for each state. 3 All of the analysis of apportionment that follows fully

    incorporates the uncertainties in the projections discussed above. But for simplicity, the

    tables themselves do not show the uncertainties.




3
 The projections shown here do not include the overseas military population, federal employees, and
dependents. However, the apportionment projections in Table 5 do include these groups.



                                                    8
Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 49 of 81




                                9
         Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 50 of 81




III.      Estimating Proportion of People Likely to be Undercounted Due to Citizenship
          Question

23. I was not asked to and I did not attempt to calculate the specific undercount that the addition

       of the citizenship question might cause. However, I evaluated a range of potential

       undercounts of individuals who live in households with at least one non-citizen, Hispanics or

       foreign-born member to demonstrate the potential effects that the addition of the citizenship

       question might have. Theory indicates that the addition of a citizenship question could lead

       to unit non-response, which occurs when a household does not respond to the Census,

       thereby depressing response rates among non-citizens and immigrant communities. Indeed,

       the Census acknowledges that it is “a reasonable inference that a question on citizenship

       would lead to some decline in overall self-response because it would make the 2020 Census

       modestly more burdensome in the direct sense, and potentially much more burdensome in the

       indirect sense that it would lead to a larger decline in self-response for noncitizen

       households.” (Abowd 2018, Section B2, p. AR 001281)

24. In my analysis, I use this information to look at three potential undercount scenarios:

                  a.      First, I used a 5.8% undercount estimate based on the results of the Census

                          Bureau’s internal study of the effect of a citizenship question on self-

                          response rates. For these analyses, I assumed that respondents that do not

                          self-respond would not be enumerated.

                  b.      Second, I was asked by legal counsel to examine a potential 10%

                          undercount for the analysis of state-level apportionment as an outer bound

                          for the potential effects of the citizenship question on population

                          enumerations and apportionment. This higher number reflects the

                          Census’s finding that the differences between citizen and noncitizen


                                                    10
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 51 of 81




                        response rates and data quality are likely to be “amplified” compared to

                        historical levels (Abowd 2018, Section B4, p. AR 001282). The Chief

                        Scientist at the Census has acknowledged that the 5.8% estimate of the

                        effect of the citizenship question on self-response rates is “a conservative

                        estimate of the differential impact of the citizenship question on the self-

                        response rates of noncitizens compared to citizens” (Abowd, J. Dep., Aug.

                        15, 2018, p. 202).

                c.      Third, I was asked by legal counsel to examine a potential 2% undercount

                        as a lower bound for the potential effects of the citizenship question on

                        population enumerations. My report shows the results for cities and

                        counties, and the calculations for a 2% undercount in states are PX-324. I

                        was not asked to and I did not do any analysis of the impact of the Census

                        Bureau’s Non-Response Follow-Up (“NRFU”) on non-response rates, but

                        note that the 2% scenario could be viewed as taking into account some

                        NRFU success after an initial larger nonresponse rate.

25. The recent Census Bureau studies discussed above focus largely on the effects of a

    citizenship question on self-response rates in non-citizen households. As a result, the first set

    of analyses I conducted for each of these undercount scenarios focuses on people in

    households with a non-citizen in them. Beyond the effects on non-citizen households, there

    are also strong theoretical reasons to believe that citizen Hispanics would also be less likely

    to respond to the Census if a citizenship question is included. Citizen Hispanics in immigrant

    communities could fear deportation due to their Census responses. 4 Moreover, a large


4
 Title 13, U.S.C. prohibits the use of Census data for enforcement purposes, but respondents may still
have this concern (Brown et al. 2018).

                                                   11
          Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 52 of 81




      fraction of citizen Hispanics are likely to know non-citizens or even people that have been

      deported. The Census’s internal analysis has shown that citizenship-related questions are

      likely to be more sensitive for Hispanics (Brown et al. 2018, p. 10). Indeed, the Census has

      found clear evidence there are likely to be differential impacts on self-response rates among

      Hispanics from the addition of a citizenship question. Hispanics have a greater breakoff rate

      (i.e., item non-response) on the citizenship question on the American Community Survey

      (ACS) than other demographic groups. 5 There is also evidence of growing unit nonresponse

      rates among Hispanics on the ACS (Brown et al. 2018, p. 12). For these reasons, I analyzed

      the effect of all three undercount scenarios (2%, 5.8% and 10%) on both people in non-

      citizen households and citizen Hispanics.

           A.      Undercount Estimate Based on Original Survey Experiment

26. An empirical approach to determine the potential undercount caused by a citizenship

      question is through a randomized control trial (RCT). The Census Bureau suggests that an

      appropriate RCT could compare self-response rates between households “randomly chosen to

      have [] a citizenship question (the treated group), and a randomly chosen set of control

      households [that] receive a [] Census questionnaire without citizenship” (Brown et al. 2018,

      p. 39)

27. We were unable to conduct a real-world RCT. A similar approach, however, is to conduct an

      experiment that mimics an RCT on a nationally representative survey of Americans. As part

      of this case, the State of New York and other plaintiffs funded a nationally representative

      survey that included an experiment along these lines to examine whether the inclusion of a




5
    See Abowd (2018, Section b3) and Brown et al. (2018, 7).

                                                         12
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 53 of 81




    citizenship question would reduce the likelihood that people would complete the Census. 6

    This survey was designed by Dr. Matt Barreto and conducted by Pacific Market Research. 7

                 1.       Design of Survey

28. This survey included a probability sample of 6,309 people, including over-samples of

    Hispanics, Californians, and people in several cities and counties (San Jose, CA, Cameron

    County, TX, and Hidalgo County, TX). 8 It was conducted via phone by Pacific Research

    Group to both landlines and cell phones using live interviews and random digit dialing. The

    survey asked a number of questions about the Census and assessed reactions to the inclusion

    of a citizenship question. The survey did not include a question about the citizenship of

    respondents. But it did include a question about whether respondents were born in the United

    States or a foreign country.

29. In my analysis, I focus on an experiment embedded in the survey that mimics the RCT

    approach suggested by Brown et al. (2018). This enables us to estimate the causal effect of

    the citizenship question on the likelihood that various demographic subgroups will complete

    the Census.

30. In the experiment on our survey, the control group received a vignette stating that the

    government had decided not to include a citizenship question on the census, while the

    treatment group received a vignette stating that the government had decided to include a

    citizenship question on the census. Then the survey asked whether respondents would

    ‘participate and fill out the 2020 Census form, or not?’



6
  As part of my work as an expert in this matter, I reviewed Professor Barreto’s expert report that describes the
survey methodology and his analysis of the results. However, I ran all of the analyses of the survey used in
this report myself. I did not directly use any of Professor Barreto’s findings for my report.
7
  Data and statistical code to replicate my analysis of this survey is available in my replication materials.
8
  The survey includes sampling weights that incorporate these over-samples and make the results
representative at the national-level.

                                                       13
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 54 of 81




       Control Group: Now that you’ve heard a little bit about the 2020 Census let me ask you

one final question about how likely you are to participate. If the government decides in 2020 to

NOT include a question about citizenship status, and instead only asks you to report the race,

ethnic background, gender of people living in your household, and the government provides

assurances that your information will be kept confidential and ONLY used for purposes of

counting the total population and nothing more, would you participate and fill out the 2020

Census form, or not?

       Treatment Group: Now that you’ve heard a little bit about the 2020 Census let me ask

you one final question about how likely you are to participate. If the government decides in 2020

to include a question about citizenship status, and asks you to report the race, ethnic background,

gender and citizenship status of people living in your household, and the government provides

assurances that your information will be kept confidential and ONLY used for purposes of

counting the total population and nothing more, would you participate and fill out the 2020

Census form, or not?

31. This experimental design is a strong one for assessing the causal effect of the citizenship

   question on the likelihood that people will complete the Census. However, it does have

   limitations. First, the experiment on the survey imperfectly captures the actual experience of

   completing the Census. Second, many respondents are probably already aware of the

   potential inclusion of the citizenship question on the Census, which could lead to Stable Unit

   Treatment Value Assumption (SUTVA) violations. These SUTVA violations could attenuate

   the effects we detect in the experiment by artificially reducing the differences between the

   treatment and control groups. Overall, I think these limitations mean the survey-based




                                                14
        Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 55 of 81




     analysis is conservative in its estimates of the citizenship question on self-response rates on

     the Census.

                 2.      Results of Survey

32. My primary analyses focus on two immigrant communities that theory indicates are

     particularly likely to be impacted by the citizenship question. First, I analyze the impact on

     Latinos. 9 This analysis is helpful because there is little publicly available Census analysis of

     the potential effects of the citizenship question on this group. Second, I analyze the impact on

     non-Latino people that are not born in the United States. 10

33. I ran three sets of analyses that are shown in Table 4. My primary analysis of the effect of the

     citizenship question on each group is a weighted regression that evaluates the treatment

     effect of the citizenship question. In other words, it evaluates whether people in the treatment

     group, that were told the Census would include a citizenship question, are less likely to

     indicate they would respond to the Census than people in the control group that were told it

     would not include a citizenship question.

34. As robustness checks, I also ran two additional models. The middle column of Table 4 for

     each group is a weighted regression model that includes control variables for other factors

     that might affect respondents’ willingness to complete the Census, including their age, race,

     and state of residence. The third column of Table 4 for each group is an unweighted

     regression model that includes this same set of control variables for other factors that might

     affect respondents’ willingness to complete the Census. All of my main analyses in the

     results below are based on linear probability models. However, logistic regression models

     yield similar results.

9
 Note that I use the terms Hispanic and Latino interchangeably throughout this declaration.
10
  I include in this group both people that explicitly stated they were born in a foreign country and the
small number of people that refused to answer the nativity question on the survey.

                                                    15
        Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 56 of 81




35. Overall, Table 4 shows that the citizenship question makes both Latinos and Foreign-born

      non-Latinos less likely to respond to the Census. The weighted regression model in column

      (1) indicates that Latinos are about 5.9% less likely to complete the Census if it includes a

      citizenship question. The results are similar in the other two models shown in columns (2)

      and (3). For foreign-born, non-Latinos, the weighted regression in column (4) indicates that

      they are about 11.3% less likely to complete the Census if it includes a citizenship question.

      The results are substantively similar, though more statistically significant, in the other two

      models shown in columns (5) and (6).




IV.      Baseline Estimates of Proportion of Population in Immigrant Communities
         Vulnerable to Undercount

36. In order to analyze the effects of an undercount of individuals that live in households with at

      least one non-citizen and Hispanic on total population enumerations, I used the American

      Community Survey (ACS) to generate baseline estimates of the proportion of the 2020

      population in each state, county, and large city in the following groups that are vulnerable to

      an undercount:



                                                   16
        Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 57 of 81




        •    Non-citizen households (based on whether any member of a household in the ACS
             self-reports that they are a noncitizen) 11

        •    All Hispanics and citizen Hispanics

        •    Foreign-born, non-Hispanics

37. To forecast the population margins of each group within each state (e.g., percent Hispanic), I

     used the individual-level data in the American Community Survey (ACS) from 2007-2016 to

     forecast the 2020 population distributions using the same approach that I used to forecast

     state populations. Individual-level data in the ACS is not readily available below the state-

     level (e.g., for counties and cities). As a result, I used population tables published by the

     Census based on the five-year ACS samples (2012-2016) to estimate the demographic

     distributions within counties and cities. 12 I did not attempt to estimate how these substate

     population distributions are likely to change between 2016 and 2020. Thus, my estimates of

     the percentage of county and city population that are members of immigrant communities are

     probably low due to the general growth of these populations.

        A.       State-level Effects of Undercount - Effect of Undercount on State Population
                 Enumerations

38. I analyzed the effects of each undercount scenario on the enumerated population of each state

     in 2020. The results are shown in Table 5. Column (1) shows the baseline apportionment

     population projections for each state. Column (2) shows the average change in the

     enumerated population if 5.8% of people in non-citizen households are not counted due to

11
   It is important to note that the Census has found that the ACS might be drastically undercounting the
number of households with noncitizens. The ACS implies that about 10% of people live in households with a
noncitizen in them. However, Census Bureau found that many people may be misreporting their citizenship
status on the ACS. Based on administrative records, they estimate that 28.6 percent of all households
could potentially contain at least one noncitizen. So my estimate of the percentage of people that reside in
households with a noncitizen based on the ACS is likely conservative.
12
   For the selection of cities and counties in Tables 2, 7, and 8, I converted the number of non-citizens to the
number of people in households with a non-citizen using the ratio of these groups in the individual- level 5-
year ACS sample (2012-16) for people in the PUMAs that overlapped each city and county. This analysis
is necessarily approximate since PUMAs in the ACS micro-data contain multiple cities and counties.

                                                      17
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 58 of 81




   the citizenship question. Column (3) shows the average change in the enumerated population

   if 5.8% of non-citizen households and Hispanics are not counted due to the citizenship

   question. Column (4) shows the average change in the enumerated population if 10% of

   people in non-citizen households are not counted due to the citizenship question. Column (5)

   shows the average change in the enumerated population if 10% of non-citizen households

   and Hispanics are not counted due to the citizenship question. Column (6) shows the average

   change in the enumerated population in each state based on the results of the survey

   experiment. Specifically, this scenario assumes that 5.9% of Hispanics and 11.3% of foreign-

   born, non-Latinos are not counted in the enumerated population.

39. For the analysis of apportionment, I also incorporated estimates of the overseas military

   population and federal employees, and their dependents living with them. Specifically, I used

   the 2010 population figures for the overseas military population and federal employees, and

   their dependents living with them, for each state, and divided this number by half to

   approximately reflect the reduction in the nation’s military deployments over the past decade.

   See https://www.census.gov/data/tables/2010/dec/2010-apportionment-data.html, for 2010

   population figures. See also Pew Foundation study, http://www.pewresearch.org/fact-

   tank/2017/08/22/ u-s-active-duty-military-presence-overseas-is-at-its-smallest-in-decades/,

   for more information on the reduction in the number of overseas military personnel over the

   past decade.




                                                18
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 59 of 81




40. Overall, Table 5 indicates that each state would be affected by an undercount on the Census.

   The largest impacts would be in states with large numbers of Hispanics, non-Citizens, and

   foreign-born residents. For example, California would be undercounted by 1.7-5.0% in these

   scenarios; Florida would be undercounted by 1-3.4%; New Jersey would be undercounted by




                                               19
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 60 of 81




   1.2-3.3%, New York would be undercounted by 1.2-3.2%; and Texas would be undercounted

   by 1.3-4.6%.

41. Figure 1 shows a map of the results from the survey experiment (column 6 in Table 5). This

   map graphically shows that heavily Latino states on the southern border have the largest

   impacts from an undercount. States in the northeast, such as New York, New Jersey, and

   Massachusetts, with significant foreign-born populations also have significant impacts.




42. I used the population projections and estimated effects of the various undercount scenarios

   on the enumerated population of each state to examine the likely effect of the citizenship

   question on the apportionment of seats in the House of Representatives. Article 1, Section 2,

   of the United States Constitution states: “Representatives and direct Taxes shall be

   apportioned among the several States which may be included within this Union, according to

   their respective Numbers.”

43. Since the first census in 1790, five methods of apportionment have been used. The

   government currently uses a method called the Method of Equal Proportions, which was


                                               20
           Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 61 of 81




       adopted by Congress in 1941 following the census of 1940. This method first assigns each

       state one seat. Then, additional seats in the House of Representatives are signed to a

       “priority” value. The priority value for each seat is determined by multiplying the population

       of a state by a “multiplier.” The multiplier is 1/                        . So the formula for calculating the


       multiplier for the second seat is 1/                       or 0.70710678, the formula for calculating the


       multiplier for the third seat is 1/                    or 0.40824829, and so on. The Census provides an

       official table of these multipliers, which I used for my calculations. 13

44. The next step is to multiply the multipliers by the population total for each of the 50 states

       (the District of Columbia is not included in these calculations). The resulting numbers are the

       priority values. Multipliers and priority values must be calculated for the largest number of

       seats that could be assigned to a state. In my analysis, I calculated the priority values for each

       state for seats 2 through 60. The next step is to rank and number the resulting priority values

       starting with seat 51 until all 435 seats have been assigned. The final step is to tally the

       number of seats for each state to arrive at the total number of seats in the House of

       Representatives apportioned to each state.

45. I conducted these steps for 500 simulations of the population projections and undercount

       scenarios in each state. Table 6 shows the results. Column (1) shows the baseline projections

       for the number of seats that each state is likely to receive in 2020 if there is a full population

       enumeration. Column (2) shows the average change in the number of congressional seats if

       5.8% of people in non-citizen households are not counted due to the citizenship question.

       Column (3) shows the average change in seats if 5.8% of non-citizen households and

       Hispanics are not counted due to the citizenship question. Column (4) shows the average

13
     See https://www.census.gov/population/apportionment/about/computing.html.

                                                                 21
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 62 of 81




   change in seats if 10% of people in non-citizen households are not counted due to the

   citizenship question. Column (5) shows the average change if 10% of non-citizen households

   and Hispanics are not counted due to the citizenship question. Column (6) shows the average

   change in seats in each state based on the results of the survey experiment. Specifically, this

   scenario assumes that 5.9% of Hispanics and 11.3% of foreign-born, non-Latinos are not

   counted in the enumerated populations. Also, each column includes 95% confidence intervals

   for the seat projections in parentheses. This means that there is a 95% chance that the true

   number of seats gained or lost in each scenario will be in this range.

46. First, we can examine Columns (2) and (3) of Table 6, which show the effects of a 5.8%

   undercount of people in non-citizens households and Hispanics. In these scenarios, California

   is extremely likely to lose a seat. Additionally, if there is an undercount of 5.8% of both

   people in non-citizen households and Hispanics, there is more than a 51% chance that Texas

   will lose a seat. There is also a risk that Arizona, Florida, Illinois, and New York could lose

   seats in some simulations.

47. Columns (4) and (5) of Table 6 show the effects of a 10% undercount of non-citizen

   households and Hispanics. If only people in non-citizen households are undercounted,

   California and Texas would be more likely than not to lose a seat. Arizona, Florida, Illinois,

   and New York would also be at risk of losing seats. If both non-citizens and Hispanics are

   undercounted, Arizona, California, Florida, and Texas would be likely to lose seats. Illinois

   and New York would also be at risk of losing a seat.




                                                22
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 63 of 81




48. Column (6) shows the effects of the undercount of Hispanics and foreign-born residents

   found in the survey experiment. In this scenario, California, Florida, and Texas would most

   likely all lose seats. Arizona, Illinois, and New York could lose a seat as well.




                                                23
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 64 of 81




49. The states that lose seats in Congress would likely see decreases in their share of outlays of

   federal funding due to their reduction in voting power in Congress. See Elis, Malhotra, and

   Meredith 2009 (PX-325). The Elis article attached here is just an example. It is a well-

   established finding in political science and political economy that the loss of political power

   as a result of the loss of representation leads to the loss of funding. This finding is based on a

   body of research showing that counties in areas of states that were underrepresented in state

   legislatures or Congress due to malapportionment received substantially lower shares of

   distributive spending. In the wake of the Baker v. Carr family of Supreme Court cases that

   required one-person, one-vote, counties that were underrepresented due to malapportionment

   saw both their representation in legislatures and their share of spending increase substantially

   when the equal populace district requirement was implemented. See Ansolabehere, Gerber,

   and Snyder 2002 (PX-326). Additionally, it is also based on another body of research

   comparing states that barely gain or lose Representatives in Congress. See PX-325. The

   census thresholds sometimes are quite close where a state could gain or lose seats. So this

   research compares those states that are just above and below the population thresholds to

   gain or lose a seat, and it has found that the states that just barely gain a seat receive more

   money than the states that barely lose a seat.

       B.      City and County Effects of Undercount

50. I also examined the effects of the various undercount scenarios for cities and counties.

   Irrespective of state-level impacts on apportionment, the enumeration of subnational areas is

   crucially important for a number of purposes. It affects the distribution of federal and state

   funds that are tied to population formulas. In addition, it affects the allocation of legislative

   seats within states since legislative districts are required to be equipopulous.



                                                 24
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 65 of 81




51. This allocation of voting power within states, in turn, affects distributive spending programs

   influenced by the legislature. See PX-326. Areas with greater population enumerations, and

   thus more voting power, are likely to receive more funding. This article is just another

   example of this well-established finding in political science. There is a large body of

   political science research concluding that vote dilution due to malapportionment leads to a

   reduction in voting power and less distributive spending.

52. It is reasonable to assume that undercounts like those addressed in my report will more likely

   than not impact intrastate redistricting because there is no reason to think that a state

   legislature would correct an undercount on the Census. I think it’s a reasonable assumption

   that state governments would not consciously try to remedy an undercount.

53. Table 7 shows the impact on the counties and cities that are involved in the lawsuits

   regarding the citizenship question. The left column shows the baseline 2020 population

   projection. It also shows the absolute change in population and percentage change in the

   geographic unit’s population due to three undercount scenarios. First, I examine a 2%

   undercount scenario. Second, I examine a 5.8% undercount scenario. For each of these

   scenarios, I examine undercounts among people in non-citizen households and among non-

   citizens households + Hispanics. Finally, I examine a scenario based on the results of the

   survey experiment.

54. Table 7 shows the effects on a selection of cities and counties involved in the lawsuits

   regarding the citizenship question. All of these local governments would most likely face

   smaller population enumerations due to an undercount from the addition of a citizenship

   question. Some of the largest effects would be in Miami, FL, New York, NY, Central Falls,




                                                 25
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 66 of 81




   RI, and Providence RI. In the survey experiment scenario (right-hand column), each of these

   cities could see a reduction of around 4% or more in their enumerated populations.




55. The three Texas counties would also face particularly negative impacts. Each of these heavily

   Latino counties could have a reduction in their enumerated populations of over 5%.

56. Figure 2 shows the reduction in the enumerated population for every county in the country

   based on the survey experiment (last column of Table 7). It shows that the largest effects are

   in counties on the southern border, the California coast, and in the region around New York

   City. The counties and cities that are plaintiffs in this suit are labeled on the graph. All of

   these geographic units are in the most heavily impacted areas of the country.




                                                 26
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 67 of 81




57. Table 8 shows the change in each area’s share of its state population due to the undercount.

   This statistic is important for estimating the potential effects of the undercount on state-level

   formula grants, as well as on the relative voting power of each geographic area in

   congressional and state legislative elections. Geographic areas that see a reduction in their

   share of the state population are likely to get less representation in Congress and their state

   legislature. This reduction in voting power is likely to lead to less distributive spending. See

   PX-326. As stated before, this article is just an example. There is a large body of political

   science research that finds localities have their vote diluted because they are malapportioned.

   This implies that if the enumerated populations used for redistricting are smaller than their

   actual populations, then this reduction in voting power is very likely to lead to less

   distributive spending.




                                                27
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 68 of 81




58. Table 8 shows the relative change in each area’s population using three undercount scenarios.

   First, I examine a 2% undercount scenario. Second, I examine a 5.8% undercount

   assumption. For each of these scenarios, I examine undercounts among people in non-citizen

   households and among non-citizens households + Hispanics. Finally, I examine a scenario

   based on the results of the survey I discussed in depth above.

59. Under nearly every scenario, each of the cities and counties would face declines in their share

   of their respective state populations due to an undercount from the citizenship question. Once

   again, some of the largest effects would be in Miami, FL, New York, NY, Central Falls, RI,

   Providence RI, and the three Texas counties. Each of these areas would have a reduction in

   their ‘relative populations’ (i.e., share of the state population) of several percentage points

   based on the survey experiment.




                                                 28
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 69 of 81




V.      Aggregate Effects on Share of Population in Different Types of Counties

60. I examined the macro effects of an undercount due to the addition of a citizenship question

     on the distribution of the enumerated population across urban and rural areas. For simplicity,

     I use the survey estimates on foreign-born people and Hispanics. But the results are broadly

     similar for other undercount scenarios. 14 The best available definition of urban and rural

     areas is based on a classification system developed by the National Center for Health

     Statistics (NCHS). 15 This classification system is often used to study the associations

     between the urbanization level of residence and health and to monitor the health of urban and

     rural residents. NCHS has developed a six-level urban-rural classification scheme for U.S.

     counties and county-equivalent entities. The most urban category consists of “central”

     counties of large metropolitan areas and the most rural category consists of nonmetropolitan

     “noncore” counties. Figure 3 shows a map of the NCHS classification scheme.




14
    For confidentiality reasons, it is not possible to match the ACS micro-data to smaller cities and
counties. So, for this analysis, I calculated the ratio of people in non-citizen households to individual
non-citizens for each state in the 2016 ACS. I then multiplied these ratios by the estimates of the number of
non-citizens in each city and county to estimate the number of people in households with a non-citizen.
15
   See https://www.cdc.gov/nchs/data_access/urban_rural.htm.

                                                     29
         Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 70 of 81




          Figure 3: 2013 Urban-Rural Classification Scheme for Counties

61. Figure 3 shows that an undercount due to a citizenship question would have the most

      substantial impact in large metropolitan counties with major cities. Based on the survey

      experiment, these counties would have a reduction in their enumerated population of 2.9%. 16

      This group of counties would also have a reduction in their share of the national population

      of 1.1%. This reduction in urban areas’ relative population would likely lead to dilution in

      their voting power and a reduction in their representation in Congress and state legislatures.

      At the other end of the continuum, noncore rural counties would only have a reduction in

      their enumerated population of .5%. Moreover, they would actually see a sizable 1.4%

      increase in their share of the national population. This would lead to an increase in their

      representation in the legislature. Thus, the undercount caused by a citizenship question on the




16
     The patterns are broadly similar in the other scenarios.


                                                       30
        Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 71 of 81




      Census would lead to a redistribution of political power in America. It would reduce the

      representation of urban counties, and increase the voting power of rural counties.




VI.      Conclusion

62. I have reached the following conclusions:

                 a.     The undercount caused by the inclusion of a citizenship question on the

                        Census is likely to have effects on the population counts of each state, and

                        the apportionment of representatives across states for the U.S House.

                        There is a very high probability that California will lose a congressional

                        seat, and it is more likely than not that Texas will lose a congressional

                        seat. There is also a substantial risk that Arizona, Florida, Illinois, and

                        New York could lose a seat.

                 b.     The citizenship question is also likely to have effects on the population

                        counts of large counties and cities within each state. This will affect the

                        distribution of voting power within states, and lead to the dilution of the

                        voting power of New York, NY, Miami, FL, Providence, RI, and other

                        large cities with substantial immigrant populations.




                                                  31
Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 72 of 81
Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 73 of 81




                            Appendix




                                33
      Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 74 of 81




                          Christopher S. Warshaw
 Department of Political Science                  Office: 202-994-6290
 2115 G Street, N.W.                              Fax: 202-994-1974
 Monroe Hall 440                                  Email: warshaw@gwu.edu
 Washington, D.C. 20052                           Homepage: www.chriswarshaw.com


Academic Employment
  George Washington University, Washington, DC
       Associate Professor (starting September 1, 2020)
       Assistant Professor, 2017 - 2020
  Massachusetts Institute of Technology, Cambridge, MA
       Associate Professor of Political Science (without tenure), 2016 - 2017
       Assistant Professor of Political Science, 2012 - 2016



Education
  Stanford University, Ph.D., Political Science, 2012
       Fields: American Politics, Comparative Politics, and Political Methodology (Statistics)
  Stanford Law School, Juris Doctorate, 2011
  Williams College, B.A., magna cum laude, 2002



Research Interests
  American Politics, Representation, Elections, Public Opinion, State & Local Politics, Environmental
  Politics and Policy, Statistical Methodology



Research

Publications

  Peer Reviewed Articles
   22. "The Impact of Partisan Gerrymandering on Political Parties." Forthcoming. Legislative Studies
       Quarterly. (with Nicholas Stephanopoulos)
   21. "Using Screeners to Measure Respondent Attention on Self-Administered Surveys: Which Items
       and How Many?" Forthcoming. Political Science Research and Methods. (with Adam Berinsky,
       Michele Margolis, and Mike Sances)
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 75 of 81


Christopher S. Warshaw                                                                                      2


    20. "Accountability for the Local Economy at All Levels of Government in United States Elections."
        Forthcoming. 2020. American Political Science Review .114(3): 660-676. (with Justin de Benedictis-
        Kessner)
    19. "Politics in Forgotten Governments: The Partisan Composition of County Legislatures and County
        Fiscal Policies." 2020. Journal of Politics. 82(2): 460-475. (with Justin de Benedictis-Kessner)
    18. "On the Representativeness of Primary Electorates." 2020. British Journal of Political Science. 50(2):
        677-685. (with John Sides, Chris Tausanovitch, and Lynn Vavreck)
    17. "Geography, Uncertainty, and Polarization." 2019. Political Science Research and Methods. 7(4): 775-
        794. (with Nolan McCarty, Jonathan Rodden, Boris Shor, and Chris Tausanovitch)
    16. "Policy Ideology in European Mass Publics, 1981–2016." 2019. American Political Science Review.
        113(3): 674-693. (with Devin Caughey and Tom O’Grady).
    15. "Does Global Warming Increase Public Concern About Climate Change?" 2019. Journal of Politics.
        81(2): 686-691. (with Parrish Bergquist)
    14. "Local Elections and Representation in the United States." 2019. Annual Review of Political Science.
        22(1): 461-479.
    13. "The Ideological Nationalization of Party Constituencies in the American States". 2018. Public
        Choice. Keith Poole Symposium. 176(1-2): 133-151. (with James Dunham and Devin Caughey)
    12. "Policy Preferences and Policy Change: Dynamic Responsiveness in the American States, 1936-
        2014." 2018. American Political Science Review. 112(2): 249-266. (with Devin Caughey)
    11. "Does the Ideological Proximity Between Candidates and Voters Affect Voting in U.S. House Elec-
        tions?" 2018. Political Behavior. 40(1): 223-245. (with Chris Tausanovitch)
    10. "Partisan Gerrymandering and the Political Process: Effects on Roll-Call Voting and State Policies."
        Election Law Journal. December, 2017. 16(4): 453-469. Symposium on Partisan Gerrymandering
        and the Efficiency Gap. (with Devin Caughey and Chris Tausanovitch)
     9. "Incremental Democracy: The Policy Effects of Partisan Control of State Government." 2017. Jour-
        nal of Politics. 79(4): 1342-1358. (with Devin Caughey and Yiqing Xu)
     8. "Renewable energy policy design and framing influences public support in the United States."
        2017. Nature Energy. 2(17107). (with Leah Stokes)
     7. "Estimating Candidates’ Political Orientation in a Polarized Congress." 2017. Political Analysis.
        25(2): 167-187. (with Chris Tausanovitch)
     6. "The Dynamics of State Policy Liberalism, 1936-2014." 2016. American Journal of Political Science.
        60(4): 899-913. (with Devin Caughey)
     5. "Mayoral Partisanship and Municipal Fiscal Policy." 2016. Journal of Politics. 78(4): 1124-1138.
        (with Justin de Benedictis-Kessner)
     4. "Dynamic Estimation of Latent Opinion Using a Hierarchical Group-Level IRT Model." 2015. Po-
        litical Analysis. 23(2): 197-211. (with Devin Caughey)
     3. "Representation in Municipal Government." 2014. American Political Science Review. 108(3): 605-
        641. (with Chris Tausanovitch)
     2. "Measuring Constituent Policy Preferences in Congress, State Legislatures and Cities." 2013. Jour-
        nal of Politics. 75(2): 330-342. (with Chris Tausanovitch)
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 76 of 81


Christopher S. Warshaw                                                                                    3


     1. "How Should We Measure District-Level Public Opinion on Individual Issues?" 2012. Journal of
        Politics. 74(1): 203-219. (with Jonathan Rodden)


   Editor Reviewed Articles in Journals and Law Reviews
     3. "Public Opinion in Subnational Politics." 2019. Journal of Politics. 81(1): 352-363. Editor reviewed
        for Symposium on Subnational Policymaking. (with Devin Caughey)
     2. "Spatial variation in messaging effects." 2018. Nature Climate Change. News & Views. April, 2018.
     1. "Business as Usual? Analyzing the Doctrinal Development of Environmental Standing Doctrine
        since 1976." 2011. Harvard Law and Policy Review. Volume 5.2. (with Gregory Wannier).


   Book Chapters
     5. "Elections and Parties in Environmental Politics." 2020. Handbook on U.S. Environmental Policy.
        David Konisky, ed. (with Parrish Bergquist)
     4. "Latent Constructs in Public Opinion." 2018. Oxford Handbook on Polling and Polling Methods. R.
        Michael Alvarez and Lonna Atkeson, ed. Oxford: Oxford University Press.
     3. "The Application of Big Data in Surveys to the Study of Elections, Public Opinion, and Represen-
        tation." 2016. Data Analytics in Social Science, Government, and Industry. R. Michael Alvarez, ed.
        Cambridge: Cambridge University Press.
     2. "The Political Economy of Expropriation and Privatization in the Oil Sector." 2012. Oil and Gov-
        ernance: State-Owned Enterprises and the World Energy Supply. David G. Victor, David Hults, and
        Mark Thurber, eds. Cambridge: Cambridge University Press.
     1. "Democratization and Countermajoritarian Institutions: The Role of Power and Constitutional
        Design In Self-Enforcing Democracy." 2012. Comparative Constitutional Design. Cambridge: Cam-
        bridge University Press. (with Susan Alberts and Barry R. Weingast).


   Policy Reports
     1. Reforming Baltimore’s Mayoral Elections. 2020. Abell Foundation Report.
        https://www.abell.org/publications/reforming-baltimores-mayoral-elections


   Unpublished Work

   Book Project
      "Dynamic Democracy: Citizens, Politicians, and Policymaking in the American States." Advance
      contract with University of Chicago Press. (with Devin Caughey)


   Articles Under Review
      "The Effect of Local COVID-19 Fatalities on Americans’ Political Preferences." (with Lynn Vavreck
      and Ryan Baxter-King)


   Works in Progress
      "Electoral Accountability for Ideological Extremism in American Elections" (with Devin Caughey)
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 77 of 81


Christopher S. Warshaw                                                                                  4


      "Gerrymandering in Local Governments" (with Laura Royden)
      "Moderates" (with Anthony Fowler, Seth Hill, Jeff Lewis, Chris Tausanovitch, Lynn Vavreck)
      "Partisan Selection in California City Councils" (with Justin de Benedictis-Kessner and Dan Jones)
      "The Effect of Television Advertising in United States Elections" (with John Sides and Lynn Vavreck)
      "When Mass Opinion Goes to the Ballot Box: A National Assessment of State Level Issue Opinion
      and Ballot Initiative Results" (with Jonathan Robinson and John Sides)
      "Inequalities in Participation, Voting, and Representation in Local Governments" (with Justin de
      Benedictis-Kessner and John Sides)
      "Sexism and the Election of Female Candidates in American Elections" (with Alex Kurtz and Brian
      Schaffner)
      "The Ideology of State Party Platforms " (with Justin Phillips and Gerald Gamm)


   Non-Academic Writing

      "How Local Covid Deaths Are Affecting Vote Choice." New York Times. July 28, 2020. (with Lynn
      Vavreck)
      "A coronavirus recession would hurt all kinds of Republican candidates – not just Trump." Wash-
      ington Post, Monkey Cage. March 18, 2020. (with Justin de Benedictis-Kessner).
      "The Supreme Court is deciding a gerrymandering case. Here’s the social science that the Justices
      need to know." Washington Post, Monkey Cage. June 1, 2019.
      "New research shows just how badly a citizenship question would hurt the 2020 Census." Washing-
      ton Post, Monkey Cage. April 22, 2019. (with Matt Barreto, Matthew A. Baum, Bryce J. Dietrich,
      Rebecca Goldstein, and Maya Sen)
      "G.O.P. Senators Might Not Realize It, but Not One State Supports the Health Bill." New York Times.
      June 14, 2017. (with David Broockman)



Invited Talks
   2019-2020: Princeton, UC Berkeley, University of Maryland
   2018-2019: Stanford; Northeast Political Methodology Meeting at NYU; University of Maryland
   2017-2018: USC PIPE Symposium on Studying Subnational Policy Making; BYU; University of Chicago
   Conference on Political Polarization
   2016-2017: University of Virginia; UCLA
   2015-2016: Washington University in St. Louis; Texas A&M; Arizona State University Conference on
   Campaigns, Elections and Representation
   2014-2015: Yale; Columbia; Duke
   2013-2014: Princeton; Boston University; Rochester University
   2012-2013: MIT American Politics Conference; Columbia Representation Conference; Princeton Media
   & Politics Conference; Annual Meeting of the Society for Political Methodology
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 78 of 81


Christopher S. Warshaw                                                                                  5


Grants
   Russell Sage Foundation, 2019-2021 ($119,475)
   GW UFF, 2019-2020 ($14,433)
   MIT Elections Lab, 2019-2020 ($14,000)
   Jeptha H. and Emily V. Wade Award, 2014-2016 ($59,686)
   MIT Energy Institute (MITEI) Seed Grant, 2014-2016 ($137,147)
   MIT SHASS Research Fund, 2012-2014 ($8,734)



Software
   dgo: Dynamic Estimation of Group-Level Opinion. 2017. R package. https://CRAN.R-project.org/
   package=dgo. (with James Dunham and Devin Caughey)



Awards and Honors
   OVPR Early Career Scholar at George Washington University, 2019.
   APSA award for best journal article on State Politics & Policy in 2016.
   Award for best paper on State Politics & Policy at the 2014 American Political Science Conference.
   Graduate Fellowship, Dept. of Political Science, Stanford University, 2006-2012
   David A. Wells Prize in Political Economy for Best Undergraduate Economics Thesis, Williams College,
   2002
   Phi Beta Kappa, Williams College, 2002



Teaching Experience
   Instructor:
       Measurement Models (Graduate-level) (GW), 2020
       Political Representation (Graduate-level) (GW), 2019
       Elections (GW), 2018, 2019
       Multi-level and Panel Models (Graduate-level) (GW), 2017, 2018, 2019
       Public Opinion (GW), 2017
       American Political Institutions (Graduate-level) (MIT), 2014, 2016
       Public Opinion and Elections (MIT), 2016
       Energy Policy (MIT), 2013
       Democracy in America (MIT), 2013, 2014
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 79 of 81


Christopher S. Warshaw                                                           6


       Constitutional Law & Judicial Politics (MIT), 2013, 2015
       Making Public Policy (MIT), 2012, 2014
   Teaching Assistant:
       Introduction to American Law (Stanford University), 2010
       Judicial Politics and Constitutional Law (Stanford University), 2009
       Political Economy of Energy Policy (Stanford University), 2008
       Introduction to International Relations (Stanford University), 2008
       Introduction to Public Policy (Stanford University), 2007
       Introduction to Econometrics (Williams College), 2002



Graduate Advising
   George Washington University:
       Alex Beck (Dissertation committee chair)
       Colin Emrich (Dissertation committee member)
       Jared Heern (Dissertation committee member)
   Massachusetts Institute of Technology:
       Leah Stokes (Graduated in 2015, Dissertation committee member)
       Krista Loose (2016, Dissertation committee member)
       Tom O’Grady (2017, Dissertation committee member)
       Justin de Benedictis-Kessner (2017, Dissertation committee member)
       Alex Copulsky (2017, Masters thesis committee member)
       James Dunham (2018, Dissertation committee member)
       Parrish Bergquist (2018, Dissertation committee member)
       Meg Goldberg (2019, Dissertation committee member)



University Service
   George Washington University:
       Coordinator, Graduate Political Science Admissions Committee, 2019-2020
       Coordinator, American Politics Workshop, 2018-2020
       Member, Methods Exam Committee, 2017-2020
       Member, Graduate Political Science Admissions Committee, 2018-2019
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 80 of 81


Christopher S. Warshaw                                                                                      7


   Massachusetts Institute of Technology:
       Member, Energy Education Task Force, 2012-2017
       Parking and Transit Committee, 2013-2017
       Member, Graduate Political Science Admissions Committee, 2013-2015
       Faculty Fellow, Burchard Scholars, 2013-2015
   Stanford University (as graduate student):
       President, Stanford Environmental Law Society, 2009-2010
       Executive Board Member, Stanford Environmental Law Society 2008-2010
       Member, University Committee on Graduate Studies, 2007-2009
       Member, University Library Committee, 2007-2008
       President, Political Science Graduate Students Association, 2007-2008



Professional Service
   Reviewer: American Political Science Review, American Journal of Political Science, Journal of Politics,
   Political Analysis, Political Behavior, Econometrica, Quarterly Journal of Political Science, Legislative
   Studies Quarterly, Political Research Quarterly, American Politics Research, British Journal of Political
   Science, Journal of Law and Courts, Public Opinion Quarterly, Political Science Research and Methods,
   State Politics and Policy Quarterly, Journal of Experimental Political Science, Nature Climate Change,
   Urban Affairs Review, Journal of Health Politics, Policy and Law, Perspectives on Politics, Cambridge
   University Press
   Member, Program Committee, Midwest Political Science Association Conference, 2020
   Lead Organizer, Local Political Economy APSA Pre-Conference at George Washington University, 2019
   Member, Planning Committee, Cooperative Congressional Election Study (CCES), 2018
   Member, Best Paper Committee, State Politics Section of the American Political Science Assoc., 2018
   Editorial Board, Journal of Politics, 2017-18
   Executive Committee, Urban Politics Section of the American Political Science Association, 2015-2017
   Organizing Committee, Conference on Ideal Point Models at MIT, http://idealpoint.tahk.us, 2015
   Member, Best Paper Committee, Urban Politics Section of the American Political Science Assoc., 2015



Consulting
   Consultant, Abell Foundation, Report on Potential Institutional Reforms for Baltimore’s City Elections
   Expert, League of Women Voters of Pennsylvania v. the Commonwealth of Pennsylvania, Partisan Gerryman-
   dering Case (2017-18)
   Expert, League of Women Voters of Michigan v. Johnson, Partisan Gerrymandering Case (2018-2019)
       Case 1:20-cv-05770-JMF Document 76-58 Filed 08/07/20 Page 81 of 81


Christopher S. Warshaw                                                                              8


   Expert, New York Immigration Coalition v. US Dept of Commerce & State of NY v. US Dept of Commerce,
   Effects of Undercount on Census due to Citizenship Question (2018)
   Expert, APRI et al. v. v. Smith et al., Partisan Gerrymandering Case (2018-2019)



Community Service
   Sierra Club: National Board of Directors (2009-2015)

                                         Last updated: August 2, 2020
